 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOvernite Transportation Company and TeamstersLocal Unions Nos. 592 and Other Local Unionsaffiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 5-CA-9284, 5-CA-9601, et al.,' and 5-RC-10487January 14, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 28, 1980, Administrative Law JudgePaul L. Harper issued the attached Decision in thisproceeding. Thereafter, Respondent and the Charg-ing Parties filed exceptions and a supporting brief,the General Counsel filed cross-exceptions and asupporting brief, and the Charging Parties filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2In this proceeding, the Administrative LawJudge found that Respondent had engaged in nu-merous violations of Section 8(a)(1) of the Act andhad discharged four employees and denied vaca-I The cases were originally filed: Cases 4-CA-9523; 9-CA-12544; 9-CA-12077; 9-CA-12244-2; 9-CA-12244-3; 9-CA 12244-4; 9-CA-12926;9-CA-13029; 9-CA-13261; 9-CA-12457; 9-CA-12715; 9-CA-12767; 9-CA-13828; 9-CA-13812; 9-CA-7733; and 9-CA-7969, respectively.They are now designated as Cases 5-CA-10622; 5-CA-10623; 5-CA-10624; 5-CA-10625; 5-CA-10626; 5-CA-10626-2; 5-CA-10626-3; 5CA-10627; 5-CA-10628; 5-CA-10629; 5-CA-10630; 5-CA-10631; 5-CA-10632; 5-CA-10633; 5-CA-10634; 5-CA-10635; and 5-CA-10636,respectively.2 Respondent, the General Counsel, and Charging Parties have except-ed to certain credibility findings made by the Administrative Law Judge.It is the Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing his findings.In adopting the Decision of the Administrative Law Judge, we herebycorrect the following inadvertent factual errors. The Administrative LawJudge found that the employee who approached Charles Walker aboutaccepting an authorization card was Herman Cox; in fact, it was DavidAllen. The Administrative Law Judge also found that the record did notreveal how many employees from the Louisville Terminal attended aunion meeting in mid-December 1977. The record shows, however, thatsix employees attended that meeting. Finally, in adopting the Administra-tive Law Judge's dismissal of an alleged 8(a)(l) violation, based on astatement purportedly made by Supervisor Robert Darby to employeeWiggington, we do so solely on the basis of his credibility resolution infavor of Darby. We specifically disavow his further finding that "evenif' the statement had been made, there would be no violation.tion pay to one employee for discriminatory rea-sons. The Administrative Law Judge found thatthese unfair labor practices had interfered with theelection. He therefore recommended that the ob-jections to the election be sustained, the election beset aside, and that a new election be held.3Respondent has excepted to all of the Adminis-trative Law Judge's findings of violations, andargues that even if the violations are sustained,these violations did not affect the results of theelection so that a second election is necessary. Wehave carefully reviewed Respondent's exceptions,and the Administrative Law Judge's findings in thisregard, and we have concluded that Respondent'sexceptions are without merit. We have also careful-ly considered Respondent's claim that the viola-tions did not interfere with the election, and that,therefore, a second election is not necessary. As ex-plained in greater detail below, we agree with theAdministrative Law Judge that a second election isnecessary.In addition to Respondent's exceptions, the Gen-eral Counsel and Charging Parties have also ex-cepted to the Administrative Law Judge's dismissalof certain of the alleged 8(a)(1) and (3) violations.As discussed below, we find merit in certain ofthese exceptions.I. THE ALLEGED 8(A)( I) VIOLATIONSThe General Counsel and Charging Parties haveexcepted to the Administrative Law Judge's dis-missal of certain 8(a)(l) allegations. In so doing,they except to his legal conclusions, not to his fac-tual findings. We find merit to certain of those ex-ceptions. Because the 8(a)(1) dismissals involvesimilar factual situations, we shall consider them to-gether.The Administrative Law Judge found that Su-pervisor Alvie Clark said to employee RussellHester sometime in May 1978, "I hear you are in-volved with the Union." Supervisor Robert Cecilasked employee Ron Brown in July 1978, someweeks before the election, and the day after aunion meeting which Brown had attended, "Theywon you over last night, didn't they?" Finally, Su-pervisor Robert Darby asked employee DavidAllen on February 7, 1978, "What's this I hearabout your passing out union literature?"The General Counsel argues that these state-ments violated Section 8(a)(1) of the Act because3 The Administrative Law Judge made specific findings on only one ofthe election objections. He also failed to make findings on an 8(a)(l) alle-gation concerning a conversation between Supervisor Alvie Clark andemployee Goodwin. Since the objections and the unfair labor practicecharge allege conduct which is remedied by other findings of the Admin-istrative Law Judge, we do not, except to the extent specifically noted inthe Decision, pass on any of these matters as they are cumulative.254 NLRB No. 11132 OVERNITE TRANSPORTATION COMPANYthey imply that Respondent has engaged in surveil-lance of the employees' union activities. The Ad-ministrative Law Judge found that Cecil's state-ment to Brown was not an unlawful interrogationsince it contained no threat of reprisal or promiseof benefit. He found Clark's statement to Hester tobe lawful since he found that it was unclear wheth-er the employee, who had told Clark of Hester'sactivities, had volunteered the information or beensolicited by Clark. Finally, the Administrative LawJudge found that Darby made the statement toAllen, but he failed to draw any legal conclusionabout the statement.We find that all three statements violated Section8(a)(1) of the Act because each implied surveil-lance of the employees' union activities. PlasticoidCompany, Inc., 168 NLRB 135, fn. 3 (1967). Con-trary to the Administrative Law Judge, it is irrele-vant whether the statement implied a threat, orwhether the supervisor learned about the meetingfrom an employee who volunteered the informa-tion. As we stated in American National Stores, Inc.,195 NLRB 127 (1972):We are not here concerned with whether thisstatement was true, or whether it provedactual surveillance. The significant fact ...iswhether [the supervisor's] statement had a rea-sonable tendency to discourage the employeesin exercising their statutory rights by creatingthe impression that he had sources of informa-tion about their union activity.Applying this test to the instant case, we find thatthe three statements above violated Section 8(a)(1)of the Act.4The General Counsel also excepted to the Ad-ministrative Law Judge's finding that Respondentdid not violate Section 8(a)(1) of the Act when, inmid-August, Supervisor Alvie Clark approachedRussell Hester and asked him, "as a personalfavor," to stop wearing a Teamsters T-shirt. TheAdministrative Law Judge reasoned that the state-ment was not unlawful since it contained no threatof reprisal or promise of benefit. We disagree.Clark was Hester's supervisor, and the request,even when phrased in terms of a "personal favor,"was a directive to stop wearing a T-shirt whichdemonstrated Hester's support for the Union.Hester could reasonably believe that his failure toobey Clark would result in some kind of immediateor future discipline. We find that the statement co-4 For the same reasons, we find merit to the Charging Parties' excep-tion that, contrary to the Administrative Law Judge, Supervisor JohnnyJohnson's statement to Otha Jones was not only an unlawful interroga-tion but also a statement which implied surveillance.erced Hester in the exercise of his Section 7 rights,and therefore violated Section 8(a)(l) of the Act.Finally, the Charging Parties have excepted tothe Administrative Law Judge's conclusion thattheir objections to the election based on a speechgiven by Vice President for Labor Relations A. M.Price to various groups of employees are withoutmerit.5To the extent that the Charging Parties' ex-ceptions have challenged the Administrative LawJudge's credibility findings, we have adopted theAdministrative Law Judge. Contrary to the Ad-ministrative Law Judge, however, we find merit tothe Charging Parties' claim that in one part of hisspeech Price threatened that if the Union won theelection, some employees would lose their jobs be-cause the Company would have to close some ofits marginal terminals. It is uncontested that Pricemade the following statement in his speech to theemployees:If the union were to come into our Company,think of all the employees who would be auto-matically put out of work, because a lot of ourterritory with one-way hauls is marginal atbest. [Emphasis supplied.]This statement is not a prediction of the likely ef-fects of unionization on Respondent's business; it isa statement that, "automatically," regardless of theoutcome of negotiations, some employees will losetheir jobs. Thus, the statement constitutes an im-plied threat of employer action. Accordingly, wefind that this statement was objectionable conductwhich coerced employees in the exercise of theirSection 7 rights.11. THE ALLEGED 8(a)(3) VIOLATIONSWe have reviewed all of the parties' exceptionsconcerning the alleged violations of Section 8(a)(3)of the Act. And, except as noted below, we adoptall of the Administrative Law Judge's findings onthe alleged 8(a)(3) conduct, for the reasons givenby him.In adopting his findings of four unlawful dis-charges, we recognize that at the time of the Ad-ministrative Law Judge's Decision, the Board's de-cision in Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980), had not yet issued.That decision clarified the Board's position with re-spect to the appropriate test of causation in 8(a)(3)cases and formalized a standard for the shifting ofthe burden of proof. We have reviewed the Ad-ministrative Law Judge's finding in light of theWright Line standard, and we conclude that, in5 Price gave basically the same speech at several other terminals beforethe election.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweighing the evidence, he fully complied with theWright Line test. Thus, with respect to Toombs,Wiggington, and Walker, he, in effect, found thatthe General Counsel had proved that the employ-ees were discharged because of their union activi-ties, and that the Employer had failed to demon-strate that the discharge was grounded in any le-gitimate reason. With respect to Morris, he foundthat Morris had, in fact, violated a safety rule, andthat this violation of the rule was a legitimate basisfor some disciplinary action. He further found,however, that the violation of the rule was not themotivating cause for Morris' discharge, and that"but for" Morris' union activity Respondent wouldnot have discharged him.8These findings satisfythe Wright Line test, that a violation is establishedwhere the General Counsel sets forth a prima faciecase, and the employer fails to show that in the ab-sence of the union activity it would have taken thesame disciplinary action that it took in the presenceof the union activity. Thus, we have adopted thefindings of the Administrative Law Judge that Re-spondent violated Section 8(a)(3) of the Act by dis-charging employees Toombs, Wiggington, Walker,and Morris.Respondent argues that, even if the 8(a)(3) find-ings are upheld, the remedy of reinstatement withbackpay is inappropriate for employee CharlesWalker, because Walker made material misrepre-sentations on his employment application. Thus, heomitted mention of his prior employer, and failedto indicate that he had been discharged by that em-ployer because of a motor vehicle accident.Based on the credited testimony, the Administra-tive Law Judge found that Walker told a companyofficial, Alvie Clark, at his preemployment inter-view, that he had previously worked at Dealer'sTransport and had been involved in an accidentwhile employed there. Clark then told him hecould omit the information on the ground that theprior employment and accident happened morethan 2 years before. Thus, Respondent knew aboutthe accident but, nevertheless, hired Walker. Infact, Respondent admitted that Walker was an ex-cellent employee, and that Respondent considered6 The Administrative Law Judge also found that Morris' dischargewas "in part" because of his union activities. While the AdministrativeLaw Judge used both "in part" and "but for" language, we find, that hisanalysis, in the context of the Administrative Law Judge's factual find-ings, conforms with Wright Line. Thus, the Administrative Law Judge'sfindings establish a prima facie case, sufficient to support the inferencethat Morris' union activity was a motivating factor in Respondent's deci-sion to discharge him. In addition, the Administrative Law Judge ineffect found that Respondent failed to demonstrate that it would havetaken the same action against Morris, in the absence of his union activity.Accordingly, although the Administrative Law Judge utilized the terms"in part" and "but for," we conclude that his analysis is in harmony withthe analytical objectives of Wright Line, and we, therefore, affirm hisconclusion that Morris' discharge violated Sec. 8(a)(3) of the Act.him qualified for a supervisory position. In addi-tion, the record shows several other instances inwhich Respondent continued to employ driverseven though they had falsified their applications.For example, one employee failed to disclose therevocation of his driver's license, and a ticket fordriving while intoxicated.Balancing Walker's "misconduct" against theneed to undo the wrong perpetrated by Respon-dent, we find that reinstatement with backpay isthe only appropriate remedy. Respondent had nofirm policy of discharge for falsification of the em-ployment application, and, in fact, a company offi-cial told him to omit part of his employment histo-ry. On the other hand, Walker was an excellentemployee throughout his employment. Under thesecircumstances, we find that Walker's reinstatementwith backpay is essential to effectuate the policiesof the Act. Standard Motor Products, Inc., 247NLRB No. 47, enfd. J-9848 (2d Cir. 1980).Both the General Counsel and the Charging Par-ties excepted to the Administrative Law Judge'sdismissal of that part of the complaint which al-leged that Respondent violated Section 8(a)(3) ofthe Act by discharging David Enix. For the rea-sons stated below, we find merit to these excep-tions.David Enix was hired in June 19777 and dis-charged in November, allegedly for punching thetimecard of Russell Hester. Hester was a knownsupporter and organizer for the Union, and Enixand Hester were good friends.The union campaign started around October 1.On or about October 8 Enix attended a unionmeeting with a small group of drivers at Hester'shome. He signed an authorization card at the meet-ing and later distributed about 20 cards to otheremployees. On more than one occasion he ex-pressed his support for the Union to Jerry Probus.Jerry Probus is the nephew of Sidney Probus, a su-pervisor at the Louisville terminal. Jerry Probuswas strongly opposed to the Union.On the morning of October 31, Enix reported towork at the usual time. At 9:30 a.m. he punched inon his timecard. Later that morning, around 10a.m., he punched a trip card and left on a routinedispatch. When he called in, he was told to returnto the terminal and report to Terminal ManagerDickenson. At the terminal Dickenson accusedEnix of having punched another employee's (Hes-ter's) timecard. Enix denied that he punched an-other employee's card. Nevertheless, Dickensonsuspended him, pending an investigation. The nextday he informed Enix that, although he could not7 All dates hereinafter refer to 1977, unless otherwise noted.134 OVERNITE TRANSPORTATION COMPANYprove Enix had punched Hester's card, he was sat-isfied with the information he had, and, according-ly, Enix was discharged. The information on whichDickenson based his decision to discharge was astatement by Jerry Probus that he had witnessedEnix punch another employee's timecard.The General Counsel showed that Respondentdid not have a policy of discharging employees fora first-time offense of punching another employee'stimecard; that no employee had, in fact, been dis-charged for that offense; and that, to the contrary,it was not uncommon for employees to punch thetimecards of other employees, a fact known by Re-spondent. Respondent's animus toward union sup-porters was also established by the numerous state-ments made at the Louisville terminal in violationof Section 8(a)(1), as well as the unlawful 8(a)(3)discharges. The timing of the discharge-only 3weeks after the Union informed Respondent of itsorganizational campaign-also suggested that thedischarge was because of Enix's support for theUnion, and not for punching someone else's time-card. In fact, the Administrative Law Judge foundthat Enix did not punch Hester's timecard.Despite this evidence, the Administrative LawJudge concluded that the General Counsel hadfailed to prove that Enix was discharged for hisunion activity. The dismissal was based on his find-ings that Respondent had no knowledge of Enix'ssupport for the Union, and that Respondent did notdischarge Hester, "an admittedly known and out-spoken Union activist." Contrary to the Adminis-trative Law Judge, we find that Respondent knewthat Enix was a union supporter. Moreover, we donot believe that Respondent's conduct with respectto Hester is probative of Respondent's reason fordischarging Enix.The Administrative Law Judge found that Enixhad told Jerry Probus about his support for theUnion, but he credited Sid Probus' denial thatJerry had told Sid about Enix's union sympathies.There was, however, other circumstantial evidencewhich supports the inference that Respondentknew about Enix's sympathies for the Union. First,Enix and Hester, an admittedly known and outspo-ken union ctivist, were good friends and neigh-bors. Respondent knew of their friendship, andcould reasonably infer that Hester's friend would,to a certain extent, share his feelings about theUnion. Riverfront Restaurant, a Corporation tradingas Riverfront Restaurant & Dinner Theatre, 235NLRB 319, 320 (1978).In any event, Respondent had other sources ofinformation. Robert Darby, safety manager, ad-mitted that during the union campaign, JerryProbus regularly reported to him about the unionactivities of other employees, and that he forward-ed that information to Terminal Manager Dicken-son. Moreover, Darby was a participant in Morris'discharge. He was present, along with JerryProbus, when Enix punched his trip card, and heand Probus immediately discussed the alleged in-fraction. Darby then reported on the matter toDickenson. Finally, when asked at the hearing ifProbus had told him of Enix's support for theUnion, Darby could only state that he could notrecollect. The reasonable inference from all of thisevidence is that Darby, through Probus, knewabout Enix's support for the Union, and that, eitheron October 31, or before, he told Dickenson.This inference of knowledge finds further sup-port in the circumstances of the discharge. First,Enix's discharge was peremptory, and based on thealleged violation of a rule for which no other em-ployee had been discharged. Moreover, the recordshows that employees had regularly punched in fortheir fellow employees, and this conduct wasknown to Respondent. Second, the decision to dis-charge was based on the one-sided accusations ofJerry Probus, even though Probus had only startedworking that month, he had already been warnedfor absenteeism, and Hester vehemently denied theaccusation. The record evidence strongly suggests,and we find, that Respondent believed Probus overEnix because Probus opposed the Union and Enixsupported it.8Finally, there is the timing of the dis-charge, only a few weeks after the Union began itsorganizational drive.The Administrative Law Judge concluded, that,however, if Respondent had discharged Enix forhis union support, it would also have dischargedHester, and therefore the failure to dischargeHester supported an inference that Enix was dis-charged because of the alleged violation of the ti-mecard rule. The inferences of the AdministrativeLaw Judge in this respect are unwarranted. Inorder for there to be a violation of Section 8(a)(3),it is not necessary that Respondent rid itself of allunion adherents in one act. Flite Chief; Inc., 229NLRB 968, 977 (1977). The General Counsel needonly establish that Enix was discharged for hisunion activity. Here the General Counsel estab-lished that Enix supported the Union, that Respon-dent knew of his support, that Respondent had8 Otherwise, Respondent had no reason to credit Probus' version ofevents over Enix's strong denial. Enix, at the time in question, had anunblemished record, while Probus had already been warned of absentee-ism. Probus proved to be a poor employee, who, according to Dicken-son, slacked off, and was "smart aleck." He received three written warn-ings from March 31 through June 19, 1978, for absenteeism and tardiness,and slacking off in his work. Probus was not discharged for those infrac-tions, however. He was discharged later for making threatening gesturesat a supervisor.135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanimus towards the Union and its supporters, and,when presented with a possible violation of aminor rule, seized on it to discharge Enix. Respon-dent, on the other hand, failed to prove that, in theabsence of Enix's union activity, it would have dis-charged Enix without prior warning, and for an in-fraction for which it had never discharged anyoneelse, and indeed had tolerated in the past. Underthese circumstances, we find that Respondent vio-lated Section 8(a)(3) of the Act by discharging em-ployee David Enix because he supported theUnion.III. THE REMEDYHaving found that Respondent engaged in unfairlabor practices within the meaning of Section8(a)(1) and (3) of the Act, in addition to thosefound by the Administrative Law Judge, we shallorder that it cease and desist therefrom, and takecertain affirmative action to remedy the additionalviolation of Section 8(a)(3). Specifically, we shallamend the recommended Order of the Administra-tive Law Judge to include employee David Enixso that he shall receive reinstatement with backpayas prescribed therein.9In addition, we adopt the Administrative LawJudge's recommendation that a second election bedirected in this case because of the impact on theelection of the unlawful discharges during the criti-cal period and the numerous statements made inviolation of Section 8(a)(l) which coerced the unitemployees in the exercise of their Section 7 rights.These drivers are regularly moving from terminalto terminal, and we agree with the AdministrativeLaw Judge that the unlawful actions and state-ments of Respondent can reasonably be expected tohave been disseminated and discussed among theemployees. In addition, we note that the unlawfulthreat made by A. M. Price in his speech at severalterminals was heard by large numbers of employeesonly a short time before the election. For all ofthese reasons, we shall direct a second election.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Overnite Transportation Company, Richmond, Vir-ginia, its officers, agents, successors, and assigns,9 See Isis Plumbing d Heating Co., 138 NLRB 716 (1963), for rationaleon interest.Member Jenkins would compute the interest due on backpay in accor-dance with the formula set forth set forth in his dissent in Olympic Medi-cal Corporation, 250 NLRB 146 (1980).shall take the action set forth in the said recom-mended Order, as modified:1. Add the following as paragraph 2(h) and relet-ter the remaining paragraph accordingly:"(h) Telling employees to stop wearing T-shirtswhich have a union insignia on them."2. Substitute the following for paragraph 2(a):"(a) Offer reinstatement to Thomas M. Toombs,Lewis Wiggington, Charles Walker, Jerry Morris,and David Enix to their former jobs or, if theirjobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority or otherrights and privileges, and make them whole, withinterest, for any loss of earnings they may have suf-fered as a result of the discrimination againstthem."3. Substitute the attached notice for that of theAdministrative Law Judge.[Direction of Second Election and Excelsior foot-note omitted from publication].APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exer-cise of their right to self-organization, to formlabor organizations, to join or assist the Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,and any of its Local Unions, or any otherlabor organization, to bargain collectivelythrough representatives of their own choosing,or to engage in concerted activities for thepurpose of collective bargaining or othermutual aid or protection, or to refrain fromany or all such activities. All our employeesare free to become or remain members of thisUnion, or any other labor organization.WE WILL NOT interrogate employees con-cerning their union membership and activities.WE WILL NOT threaten to close any particu-lar terminal and re-route freight because of ouremployees' union activities.WE WILL NOT convey the impression of sur-veillance of union activities of our employees.WE WILL NOT solicit employees to report onthe union activities of other employees.WE WILL NOT tell our employees that thoseemployees who engaged in union activities in aprior union campaign at our Company weredischarged for such activities.136 OVERNITE TRANSPORTATION COMPANYWE WILL NOT threaten, and/or deny, em-ployees their vacation pay because they ex-press an intention to file, or file, unfair laborpractice charges with the National Labor Re-lations Board.WE WILL NOT threaten to make more oner-ous work tasks to employees because of theirinterest or activity in the Teamsters Union, orany other labor organization.WE WILL NOT tell our employees to stopwearing T-shirts which have a union insigniaon them.WE WILL NOT discharge, threaten to dis-charge, or take any other discriminatory actionagainst employees for joining or assisting theTeamsters, or any of its Local Unions.WE WILL offer to reinstate Thomas M.Toombs, Lewis Wiggington, Charles Walker,Jerry Morris, and David Enix to their formerjobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without preju-dice to their seniority or other rights andprivileges previously enjoyed, and WE WILLmake them whole for any loss of earnings re-sulting from their discharge, with interest.OVERNITE TRANSPORTATION COMPA-NYDECISIONSTATEMENT OF THE CASEPAUL L. HARPER, Administrative Law Judge: Hear-ings in this consolidated proceeding were held on June4-6, 11, and 12, 1979, in Richmond, Virginia; July 24-27,31, August 1-3 and 10, 1979; January 21-24, 1980, inLouisville, Kentucky; August 28 and 29, 1979, in Phila-delphia, Pennsylvania; September 25-27, 1979, in Spar-tanburg, South Carolina; October 23 and 24, 1979, in At-lanta, Georgia; November 14, 1979, in Charleston, WestVirginia; and December 11, 1979, in Huntington, WestVirginia.On August 10, 1978, the Union filed 19 objections tothe conduct of the election held on August 2-4, 1978. OnFebruary 12, 1979, the Board issued an Order remandingthis proceeding to the Regional Director for Region 5for the purpose of scheduling a hearing on Petitioner'sObjections 1-8 and adopting pro forma the Regional Di-rector's recommendation to overrule Objections 15-19 inthe absence of exceptions. Thereafter, the objectionswere consolidated with some 19 unfair labor practicecomplaints for purposes of formal hearings conducted asnoted above.Pertinent BackgroundIn early October 1977, the Union began its organizingcampaign among the Employer's employees, throughoutits 60 or more terminals, located i about 26 States, situ-ated mostly in the eastern half of the country. Of a totalemployee complement of about 6,000, approximately4,700 were included in the agreed on bargaining unit.Pursuant to a Stipulation for Certification Upon Con-sent Election, an election was conducted by both mailand onsite voting on August 2-4, 1978. Ballots werecounted on August 5, 1978.Of approximately 4,674 eligible voters, 1,565 ballotswere cast in favor of the Union; 2,451 ballots against;with 104 void ballots; and 389 challenged ballots.Timely objections were filed by the Union on August11, 1978. The Regional Director for Region 5 filed hisReport on Objections on October 27, 1978, finding Ob-jections 1-8 raised substantial and material issues thatcould best be resolved by the taking of record testimony,and also recommended the objections proceeding be con-solidated with the outstanding unfair labor practice com-plaints.On May 1, 1979, the Board issued its Decision andOrder in Case 5-RC-10487 remanding the case to theRegional Director for scheduling hearings on the con-solidated cases.Upon the entire record, and from my observation ofthe witnesses, I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONOvernite Transportation Company is engaged through-out 26 States in the interstate transportation of freight bymotor carrier. During the 12 months preceding issuanceof the first complaint herein, Respondent received grossrevenues in excess of S50,000 from its interstate oper-ations. Respondent admits, and I find, it is an employerengaged in commerce within the meaning of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.II. UNFAIR LABOR PRACTICESThe issues1. Whether or not the Employer unlawfully dis-charged or otherwise discriminated against employeesThomas Toombs, Sr., Herman Cox, Ronnie Brown,David Enix, Jerry Morris, David Allen, Lewis Wigging-ton, Charles Walker, Alton Cotton, Carl DeBoard,Grady Pirkey, Ted Darr, Jimmie Gause, Martin Hoover,Terry Motes, and Morris Adkins, because of their unioninterest and/or activity in violation of Section 8(aX3) ofthe Act, or for reasons asserted by the Employer.2. Whether or not the Employer imposed more oner-ous working conditions on the employees known to besupporters of the Union, in violation of Section 8(a)(3) ofthe Act.3. Whether or not the Employer engaged in acts of in-terference, restraint, or coercion as alleged in the con-solidated complaints in violation of Section 8(a)(1) of theAct, including issuance of a warning letter to Otha Jonesand a written reprimand to Donald Barrett.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Whether or not the Employer, by engaging in con-duct alleged in the consolidated complaints and the ob-jections, interfered with its employees' rights to a freeand untrammeled choice during the election to such anextent that the election should be set aside and a newelection be directed by the Board; conversely should theresults of the election be certified by the Board.FindingsBased on all the testimony of record, the briefs ofcounsel for all the parties herein, and the record as awhole, it is my opinion and finding that the credible evi-dence of record establishes that employees Toombs,Morris, Wiggington, and Walker were discharged,wholly or in part, because of their interest and/or activ-ity in the Union in violation of Section 8(a)(3) of theAct.Further, I find the Employer's denial of vacation payto Terry Motes to have been in violation of Section8(a)(3) of the Act.It is my further opinion and finding that the evidenceof record is insufficient to sustain the complaint allega-tions that employees Allen, Cotton, Brown, Enix, De-Board, Pirkey, Cox, Adkins, Hoover, Darr, and Gausewere discharged because of their interest and/or activityin the Union in violation of Section 8(a)(3) of the Act.I further conclude and find the evidence insufficient tosustain the complaint allegations with respect to Barrettand Jones.In reaching conclusions concerning the complaint alle-gations of unlawful discrimination against the individualemployees discussed below, I have been guided by cer-tain criteria established by the Board and courts in casesinvolving similar violations and alleged violations of theAct.In attempting to follow such criteria, I have beenmindful of the general rule that the General Counsel hasthe burden of proving discrimination, and that the Re-spondent does not have the burden of establishing thecontrary. Indiana Metal Products Corporation v.N.L.R.B., 202 F.2d 613, 616 (7th Cir. 1953); N.L.R.B. v.Soft Water Laundry, Inc., 346 F.2d 930, 936 (5th Cir.1965).Moreover, the burden of proof never shifts from theGeneral Counsel, and the Respondent does not have theburden of proving it discharged or otherwise altered thestatus of an employee for the reason it asserts. The Em-ployer may discharge an employee for good, bad, or noreason at all. Edward G. Budd Manufacturing Company v.N.L.R.B., 138 F.2d 86, 90 (3d Cir. 1943).At the same time it is also true that an employer doesnot ordinarily discharge, suspend, layoff, warn, or repri-mand an employee for no reason at all, and support for afinding of unlawful motivation is augmented when theasserted reason or explanation of such actions does notstand up under scrutiny. N.L.R.B. v. Bird Machine Com-pany, 161 F.2d 589, 592 (1st Cir. 1947).In making credibility resolutions, where the testimonyof various witnesses has been conflicting, I have consid-ered not only the demeanor of the witnesses while testi-fying, but also the internal consistency, or inconsistency,of their testimony, as well as external contradictions totestimony I have considered to be more reliable. The dis-crimination cases are discussed in the order stated above.Thomas ToombsThe General Counsel's and the Union's Position andSupportive EvidenceFirst employed at the Employer's Greenville, SouthCarolina, terminal in January 1972 as a warehouseman,Toombs was transferred to the Richmond, Virginia, ter-minal in mid-1973 as a straight truckdriver on a down-town route in Richmond. He was discharged June 16,1978.The General Counsel and the Union contend thatToombs, from the inception of the union campaign in thefall of 1977 to the date of his discharge in June 1978,became the most active union supporter at the Employ-er's Richmond terminal. The evidence shows thatToombs signed a union card on October 10, 1977. There-after, he cooperated with representatives of the Union inobtaining names and mailing addresses of 20 or more em-ployees; distributed union authorization cards to otheremployees at the terminal; and mailed union literature toother employees.As early as December 1977 the Employer, through itssupervisors, became aware of Toombs' interest in theUnion. Former Safety Supervisor Campbell testified thatTerminal Manager Gulledge in March or April 1978 toldhim ". ..that there were several ...there were a fewpeople he was aware of that had already either signedcards or were trying to get other drivers to sign," and hebelieved Gulledge "... mentioned Mr. Toombs, Mr.Cox, Mr. Walker."In any event, if the Employer was not aware ofToombs' interest in the Union before, it became so awareon or about March 8, 1978, when Toombs filed an unfairlabor practice charge with the Board alleging that theEmployer had discriminated against him ". ..by variousacts of harassment because of his activities on behalf ofInternational Brotherhood of Teamsters, Warehousemen& Helpers of America."The General Counsel and the Union contend that asearly as December 1977 Toombs had been warned bythen Supervisor Wesley Moody not to have anything todo with the Union, that ". ..all the company wouldhave to do is follow a man, watch him for his mistakes,record each mistake and build a case against a man,about those words." Thereafter, according to the Gener-al Counsel and the Union, this prophecy was fulfilled.In January 1978, after a brief absence due to illness,Toombs drove his truck from the terminal without notic-ing a hazardous material placard on the front end of histruck, which had been used during his absence.James Campbell, a former safety and personnel super-visor, testified that OS&D supervisor, Spradlin, advisedhim that Toombs had a hazardous placard on the frontof his truck which did not contain hazardous materialand ". ..if we could get out there, we could catch himwith it and write an observation report." The use of sucha placard in the absence of hauling hazardous material isa violation of DOT regulations and would subject the138 OVERNITE TRANSPORTATION COMPANYEmployer to a possible fine. Campbell testified that hetried to prevent Toombs from leaving the premises withthe placard but Toombs had already left to make his de-liveries. Later Spradlin caught up with Toombs and noti-fied Campbell who then proceeded to the scene andwrote out an observation report on the incident.On January 10, 1978, Toombs was found several milesoff his regular route and given a 3-day suspension.Former Supervisor Campbell testified that prior to thisincident Terminal Manager Gulledge advised him he be-lieved Toombs was eating lunch or running personal er-rands off his regular route. He requested Campbell to at-tempt to catch Toombs engaging in such prohibitedpractice. Campbell testified his attempts to do so wereunsuccessful.Another incident occurred on January 30, 1978. Oninstructions from the dispatcher, Toombs picked up agearbox machine from the terminal of another motor car-rier. When Toombs returned to the Employer's Rich-mond terminal his truck was again checked by Spradlin,who claimed the gearbox machine had not been pack-aged properly and that Toombs should not have hauledit in that condition. He again warned Toombs that such"poor judgment" in the future could result in his dis-charge. The General Counsel contends that after Sprad-lin reprimanded Toombs he allowed the gearbox ma-chine to be forwarded to its destination in the same pack-aging condition as it had been received by Toombs.Again, on February 3, Operations Manager Wernerwrote an adverse observation report on Toombs for call-ing in his inability to report to work due to a heavysnowfall that day. The General Counsel noted thatToombs lived at the time in a rural area some 30 milesfrom the Richmond terminal.Toombs received his first writeup for a cross-deliveryor misdelivery on February 8, once again by SupervisorSpradlin. The General Counsel and the Union argue thatthe delivery in question consisted of 20 cartons, 4 ofthem belonging to another customer. It is argued thatToombs did not load this particular freight on his truckand that the warehouse employees responsible for load-ing the freight in question were not disciplined in anymanner.As stated above, the Union, on March 8, filed anunfair labor practice charge on behalf of Toombs alleg-ing the above acts of the Employer to constitute unlaw-ful harassment against Toombs because of his union in-terest and activity.On April 17, Toombs was reprimanded by both Ter-minal Manager Gulledge and Supervisor Spradlin for an-other alleged misdelivery of freight.On May 4, Tpombs received a "final" warning becauseof another alleged misdelivery on May 1. Toombs haddelivered three boxes of freight to Raylass departmentstore in Richmond, however it later turned out that twoof the boxes should have gone to their Raylass store inFranklin, Virginia.After this latest incident Toombs testified that he no-ticed he was being followed on his route by SupervisorSpradlin more often than before. On May 23, he tooknote of this and recalled that he had seen Spradlin at 13to 14 delivery stops out of a total of 20 stops during thatday.On June 2, Toombs made a delivery to James RiverPaper Company of two skid loads of rejected paper. Un-identified warehousemen loaded the freight on Toombs'truck. Through error, not attributable to Toombs, twoskid loads of paper were loaded at the Employer's Fay-etteville terminal and shipped to the Richmond terminal,one skid load destined to James River Paper Company inRichmond, Virginia, and one to Southern SpecialtyCompany, Chattanooga, Tennessee. Both skid loads wereunloaded at the Richmond terminal and reloaded onToombs' truck without anyone catching the error. WhenToombs delivered this freight, both he and James RiverAssistant Superintendent Larry Gibson again failed tonotice any error in the shipment. Spradlin learned aboutthe misdelivery about 10 days later. He testified inregard to this as follows:Q. What was the reason for your going to JamesRiver Paper?A. There had been a skid of paper deliveredwrong to James River Paper Company.Q. Did you know that before you went outthere?A. Chattanooga had got in touch with the Rich-mond terminal. In fact we had an extra skid ofpaper in the Richmond terminal for James RiverPaper.When Spradlin arrived at the James River Company,he contacted Gibson who had received the misdeliveredfreight from Toombs. Gibson testified that this was hisfirst knowledge of the misdelivery. Gibson further testi-fied that Spradlin ". ..asked [him] if he [Spradlin]wrote a letter, would [he] sign it stating that Mr.Toombs had delivered the wrong material to JamesRiver Paper Corporation." "I said, no I wouldn't sign apaper saying that." Gibson said he never before had re-ceived such a request, and would not sign such a letterbecause he did not want to put anyone's job in jeopardy.When the matter was reported by Spradlin to TerminalManager Gulledge, Toombs was discharged.The General Counsel and the Union contend that thereason asserted by the Employer for discharging Toombswas pretext to rid the Company of the most active unionsupporter at the Richmond terminal, in violation of Sec-tion 8(a)(3) of the Act.The Employer's Position and Supportive EvidenceThe Employer contends that Toombs was dischargedas a result of a series of incidents ". ..properly charac-terized as reflecting an inability or unwillingness onToombs' part to properly perform his duties." It is fur-ther argued that in regard to each such incident of"wrongdoing," Toombs admitted his error and it is theGeneral Counsel's position that, while Toombs wasguilty of each and every infraction, the use of such in-fractions as a basis of discharging Toombs was mere pre-text for discharging Toombs because of his union activi-ties.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn regard to the placard incident, the Employer arguesthat the testimony of former Supervisor Campbell, ". ..a disgruntled former employee of Overnite," that Sprad-lin told him about the placard being improperly placedon the front of Toombs' truck and that it was a good op-portunity to writeup an adverse observation report onToombs should not be credited; that Spradlin's testimonyhe observed the placard while performing his routineduties is the more reliable.As to the off-route incident the Employer argues thatToombs, after stating various excuses for being off hisregular delivery route, admitted in his prehearing affida-vit that one of the main reasons he had gone off routewas to try to prove he was being followed by the Em-ployer's supervisors; moreover, that Toombs admitted henever had permission from the dispatcher to be off hisregular route.According to the Employer, Toombs' last effort tobuttress his assertion of being subject to the Employer'ssurveillance of his actions was portrayed in his testimonyconcerning the events of May 23, 1978. Toombs testified,increduously according to the Employer, that Spradlinhad followed him to 13 to 14 of a total of 20 deliverystops that day. Spradlin testified that he observedToombs on only two occasions that day, the first atlunch, and the second at a s store where Toombs hadasked for his assistance regarding a delivery problem.In regard to the gearbox incident, the Employer con-tends Toombs went to great pains to suggest the assign-ment was made in order to set him up for criticism by"... testifying that the dispatch carried him off routeand across town, an unusual occurrence," but on cross-examination, admitted the pickup point was actuallywithin two blocks of the terminal.Finally the Employer argues that "Whatever roleToombs' union activities may or may not be found tohave played in his termination, it would be a novel situa-tion to hold that no matter that Toombs admittedly en-gaged in repeated acts of misconduct, his misconductmay not be punished because he was a Union supporter."Citing N.L.R.B. v. Threads, Inc., 308 F.2d 1-13 (4th Cir.1962).Analysis and ConclusionsIt is my opinion, and finding, that the credible evi-dence of record establishes the Employer's asserted rea-sons for discharging Toombs are in fact pretextual, andthat the Employer was motivated, in substantial part, byits desire to rid itself of an active union supporter.In arriving at this conclusion I have not considered in-cidents occurring prior to the unfair labor practicecharge filed on March 8, 1978, although permissible,except to the extent that such incidents reveal a patternof excessive scrutiny by the Employer of Toombs' ac-tions during the course of his employment after theadvent of the union campaign. Moreover, I find the evi-dence insufficient to prove actual harassment of Toombsprior to March 8 although a great deal of suspicionexists, especially when such prior incidents are consid-ered in relation to events after March 8. Campbell's testi-mony that he "believed" Gulledge mentioned Toombs,Cox, and Walker as having an interest in the union is toodoubtful to make a finding that this testimony establishesthe Employer's knowledge of the union interest or activ-ity of these particular employees.In regard to the incident on April 17 regardingToombs' failure to check certain freight loaded on histruck in error by unidentified warehousemen, I find theevidence insufficient to prove the resulting adverse ob-servational report was improper or discriminatory.Likewise, the adverse counseling Toombs received asa result of the misdelivery of two boxes of freight to thewrong address appears to have been justified and certain-ly the evidence is lacking of any discrimination.In regard to Toombs' testimony that he was the sub-ject of Spradlin's surveillance on 13 to 14 occasions onMay 23, I find such testimony exaggerated beyond rea-sonable belief and less plausible than Spradlin's testimonythat he saw Toombs on only 2 occasions that particularday.It is also my opinion and finding that despite the Gen-eral Counsel's possession of documents concerning theallegations that known union supporters were receivingmore disciplinary reports than other employees, there isinsufficient evidence to establish any such discriminationagainst union supporters in this respect. This finding ap-plies to the case of Toombs.Notwithstanding the above findings, it is my opinionand finding that the Employer's asserted reason for dis-charging Toombs, following his misdelivery of two skidloads of paper, under the circumstances surrounding thatincident, was clearly a false reason for the discharge.The evidence reveals that the Employer had receivedno complaint from James River, which indeed was noteven aware of the misdelivery until Spradlin told Gibsonabout 10 days after the delivery. It is not entirely clear inthe record just how Spradlin discovered the error, butafter doing so his actions clearly reveal an intent toremove Toombs from his job at Overnite. He even wentto the rather extreme effort, in my opinion, to shore uphis intent by asking Gibson to sign a letter Spradlin of-fered to prepare for the purpose of placing the sole guiltfor the shipment error on Toombs. Gibson refused. Theimport of the error, which Spradlin attempted to blowup out of all reasonable proportion, is revealed in Gib-son's testimony that when asked if the error had re-mained undiscovered what use would have been made ofthe paper, Gibson replied, "It probably would havewound up either at the dump or our Sales Departmentmight have gone through it and said, we could probablytake this paper and maybe cut it down to another sizeand maybe cut it down to another size [sic] and supply itto another customer for another use."It is one thing for an employer to welcome the oppor-tunity to eliminate an active union supporter from itspayroll. It is quite another to bide its time until such anemployee makes a mistake and then seize on such an op-portunity to rid itself of an active union supporter.In the case of Toombs, I find that the reason assertedby the Employer for his discharge to be such a pretextand further find that the Employer herein was motivat-ed, at least in substantial part, by its desire to eliminatefrom its employee complement a known union supporter.140 OVERNITE TRANSPORTATION COMPANYTherefore I find the discharge of Toombs to be in viola-tion of Section 8(a)(3) of the Act.Jerry MorrisThe General Counsel's and the Union's Position andSupportive EvidenceMorris was first employed as a dock worker on Sep-tember 7, 1971, became a city driver in February 1972,and was discharged on December 16, 1977.The General Counsel and the Union contend thatMorris was discharged because of his activities in theunion campaign, and that the Employer's asserted reasonfor the discharge was a pretext to rid itself of an activeunion adherent.Morris became active in the Union early in its cam-paign in October 1977. Several early union meetingswere conducted in his home. He had conversations inwhich he was outspoken in favor of the Union with atleast two fellow employees who later became supervi-sors, namely, Robert Cecil and Sidney Probus. Cecil ad-mitted talking with Morris about the Union prior to his,Cecil's, promotion to driver-supervisor. The GeneralCounsel and the Union argue that Cecil engaged in sub-stantial coercive conduct throughout the union campaignwhich demonstrates not only knowledge of Morris' inter-est and activity in the Union but also the Employer'shostility to the organizational efforts of its employees.Further, the General Counsel and the Union arguethat Morris had been an exemplary driver for almost 5-1/2 years, had received many commendations, and, withone exception, never received any driver observation re-ports by the driver-supervisor until almost immediatelyafter he began his union activity and within the last 5weeks of his employment with the Company. They fur-ther argue that the first such report was made severalyears before his discharge and the second and third re-ports revealed Morris to have been in conformity withthe Company's safety rules. The fourth, and only one,which was in any way negative, resulted in his dis-charge.On December 16, 1977, while making a delivery atone of the Employer's customer's warehouse, while onhis lunchbreak, Morris was asked by a driver for anothercompany, also making a delivery at the same warehouse,to assist him in getting his truck out of a mud hole whereit had become lodged. Morris obliged, first by placinghis tractor against the rear of the other driver's trailerand attempted to push the equipment forward. Thisbeing unsuccessful the two drivers obtained a chain fromthe customer's shop, hooked it to the two vehicles, andthus dislodged the stuck vehicle. The other driver hadaccompanied Morris in his cab to the shop to obtain thechain. Morris returned the chain alone. Morris testifiedthat he considered he was doing no more than a favor toa driver who worked for a good customer of the Em-ployer.This entire incident was witnessed by SupervisorsDarby and Clark, both of whom testified they weremaking a routine observational check on Morris at thetime and just happened on the scene at the time the inci-dent occurred. After observing the incident, Morris wascalled over to the car occupied by Darby and Clark, rep-rimanded for rules infractions, and an observationalreport prepared which was later turned in to TerminalManager Dickenson. Upon receipt of the report Dicken-son called Morris to his office at the end of the day andperemptorily discharged him.The General Counsel and the Union contend the as-serted reasons advanced by the Employer to dischargeMorris, one of the Company's more senior and satisfac-tory drivers, giving him no second chance as it had formany other drivers, is clear evidence of pretext and thatthe true reason for Morris' discharge was because of hisknown support of the Union, in violation of Section8(a)(3) of the Act.The Employer's Position and Supportive EvidenceThe Employer contends that Morris was terminatedfor "violating 'various regulations and rules' governingsafety and care in the use of company vehicles." Morespecifically, the reasons for discharge included ". ..useof his tractor as a wrecker to push and pull anotherCompany's tractor-trailer unit, leaving his trailer unat-tended, hauling an unauthorized passenger, and failing tochock his unit."It is argued by the Employer that there is no real dis-pute regarding the essential aspects of the events whichconstituted violations of the Company's safety rules.Morris admitted using his tractor in an effort to push an-other vehicle out of the mud; permitted another driver toride in the cab of his tractor; and finally pulled the othercompany's equipment by a chain, thus freeing it from itsstuck position in the mud. During this chain of events,Morris left his trailer unattended and unchecked. As aresult of such flagrant safety rule violations, Morris wasterminated.The Employer further contends that the evidence is in-sufficient to establish that it had knowledge of Morris'interest or activity in the Union but, even so, the con-duct of Morris on this occasion fully justified his dis-charge.Analysis and ConclusionsThe evidence establishes, and I find, that Morris, onthe occasion in question, did in fact use his tractor in anattempt to push another vehicle, and did allow the driverof such other vehicle to ride with him in his tractorcabto obtain a chain to use in pulling the other vehicle outof the mud. I further find that by doing so Morris violat-ed certain rules set forth in the Company's safety and op-erations manual.According to the Employer, Morris, on this occasionwhich led to his discharge, violated specifically the fol-lowing rules set forth in its safety manual:"General Rules" provide:Any violation or failure to comply with the safetyrules and regulations as outlined in this booklet willsubject the driver to disciplinary action or dismissal.Specific rules in question provide:141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrivers are not allowed to carry hitchhikers or anyunauthorized personnel in a company vehicle at anytime. (p. II, par. 8)No driver is allowed to drop a trailer and bobtail atractor at any time unless given authorization by theproper personnel or in case of an emergency. (p. 15,par. 25)Company equipment must not be used to push orshove any other equipment. (p. 19, par. 57)Notwithstanding Morris' admitted rules infractions onthis one occasion which resulted in his discharge, thequestion here to be resolved is whether or not the Em-ployer was motivated, even partly, by Morris' known ac-tivities in support of the Union. There is a fine line, espe-cially in the Morris situation, to be drawn between anemployer welcoming a justifiable reason to eliminate aknown union activist and an employer seizing on whatapparently is a justifiable reason, but who is actually mo-tivated by unlawful considerations.In reaching my conclusion that the Employer was atleast partly unlawfully motivated in discharging Morris,it is necessary to examine the entire history of Morris'employment with the Company as well as the specific in-cident which led to his discharge.At the time of the discharge Morris was the mostsenior of some approximate 60 city drivers. He had re-ceived an annual safe driving award during the approxi-mately 5-1/2 years as a driver. The record revealsMorris' driving record was subjected to only four obser-vational reports by the safety supervisor, the first occur-ring several years prior to his discharge. The second andthird such reports revealed complete conformity withthe Company's safety rules and regulations. The fourth,and only negative, report resulted in his discharge.Morris testified in a matter-of-fact and convincingmanner, and I credit his testimony that his trailer waschocked on the occasion of the series of alleged infrac-tions on December 16 over the testimony of SupervisorsDarby and Clark. Admittedly, his entire actions on thisoccasion were witnessed by Supervisors Darby andClark. I credit Morris' testimony that he was aware ofthe presence of the two supervisors over their testimonythat Morris appeared "shocked" when they signaled himto their car parked in the immediate vicinity. I also be-lieve Morris' testimony that he was unaware of violatingany safety rules, but find this no excuse for such viola-tions as the rules are printed in booklet form and madeavailable to all drivers.There is no question but that Morris deserved the rep-rimand of the safety supervisors and whatever disciplin-ary measure the Employer customarily and traditionallygave to an employee involved in similar circumstances.To determine whether or not the Employer, in the caseof Morris, was consistent in meting out its discipline, inthis case, discharge, it is necessary to examine the provi-sions contained in the safety manual itself.An examination of the safety manual reveals only 5possible infractions of a total of about 76 calling for dis-missal for a violation of any I of the 5 specific rules.These are:(I) Three chargeable accidents within a twelvemonth period, as in the case of Cotton; (it should benoted that three (3) such accidents will result in dis-missal, while one () accident, depending on sever-ity, could result in dismissal. [Emphasis supplied.](2) A driver consuming or possessing any form ofalcoholic beverage while on company property.(3) A second or third offense of exceeding certainspecified speed limits within a twelve month period.(4) Falsification of any part of employment appli-cation.(5) Blocking tachograph.Morris was not guilty of any of the above rules or reg-ulations. The record reveals that drivers guilty of safetyrules violations more serious in nature than those forwhich Morris was discharged were given much lesssevere discipline.While it is not my function to pass on the harshness orseverity of an employer's disciplinary actions, it is neces-sary to reach conclusions concerning whether the Em-ployer, in the case of Morris, was sincerely concernedabout Morris' safety rule infractions to the extent of call-ing for discharge, or whether the Employer here wasmotivated, even partly, by the fact of Morris' known ac-tivities in support of the Union.The Employer argues, in its brief, that the recordherein lacks "competent, probative proof that the compa-ny knew of Morris' union sympathies." I have creditedMorris' testimony that he was outspoken in favor of theUnion to both Robert Cecil and Sidney Probus beforethey became supervisors. Cecil admitted talking withMorris about the Union before becoming a supervisor.Moreover, Raymond Mackey, an individual still em-ployed as a driver by the Employer at the time of thehearing, testified that when he was employed in the posi-tion of dispatcher, Terminal Manager Dickenson made aremark to him clearly indicating that Dickenson knewabout Morris' union activities. Although this remark wasmade in the context of Mackey being dismissed as dis-patcher (he was immediately transferred at his request tohis present position as driver), Mackey testified in aforthright manner and I credit his testimony in this re-spect over Dickenson's denial, although I have creditedDickenson's testimony in regard to other aspects of thecase.Based on the above considerations, I believe, and find,that but for Morris' union interest and activity, the Em-ployer would not have meted out its severest disciplineof discharge to a driver of long standing with an exem-plary performance record. I find the Employer was moti-vated, at least in part, by the fact of Morris' known sup-port of the Union and, therefore, I find his discharge tobe in violation of Section 8(a)(3) of the Act. It is notnecessary that union activity be the only reason responsi-ble for Morris' discharge. It is sufficient in finding hisdischarge to be unlawful that his union activity was amotivating or partial ground for his dismissal. N.L.R.B.v. Lexington Chair Company, 361 F.2d 283, 295 (4th Cir.1966); Betts Baking Company, Inc. v. N.L.R.B., 380 F.2d199, 204 (10th Cir. 1967).142 OVERNITE TRANSPORTATION COMPANYLewis WiggingtonThe General Counsel's and the Union's Position andSupportive EvidenceFirst employed as a city driver in January 1977, Wig-gington was discharged on April 19, 1978. He signed aunion authorization card on September 26, 1977, at theoutset of the Teamster organizational drive among theEmployer's employees.Wiggington testified that the day after he had attendeda union meeting he received a safety check by Safety Su-pervisor Darby and Supervisor Clark. During the safetycheck ,Wiggington's card slipped from his logbook infull view of both supervisors. Wiggington testified thatDarby remarked ". ..the people that was for the Unionwas going to have to forget it." A portion of the safetyreport indicated Wiggington's chauffeur's license had ex-pired but Dickenson later indicated Darby had been mis-taken about this.Sometime around February 1, 1978, Wiggington, feel-ing he was receiving an excessive amount of handloads,proceeded, with the assistance of another person whohad access to Personnel Director Clark's office, to checkdispatch records in Clark's office for the purpose of com-paring his handload assignments with other employees.The following day Wiggington advised Dispatch Su-pervisor Rhoads that he had checked the records inClark's office and the records revealed he, Wiggington,was in fact receiving a disproportionate share of hand-loads. Rhoades reported the incident to Clark.Later the same day Clark and Rhoades approachedWiggington, Clark first requesting, then demanding, toknow who assisted Wiggington's entry into Clark's officeand records. Wiggington refused saying he did not wantto get that person fired. Thereafter Wiggington wascalled to Terminal Manager Dickenson's office. AgainWiggington refused to identify the person who assistedhim in gaining entry to Clark's office.Dickenson then told Wiggington to go home and callin the next day, that he wanted time to think over thematter. Wiggington insisted on an immediate decision.Dickenson then told Wiggington to punch his timecardout and leave the premises. Wiggington considered hehad perhaps been discharged at that point.That same evening Wiggington had attempted to seeDickenson in person to determine his employment statuswith the Company. Wiggington was advised that Dick-enson had gone to the company gym. Wiggington wentto the gym only to find Dickenson had already gonehome.While at the gym Wiggington got into a conversationwith several other employees. Wiggington expressed hisreasons for wanting to talk to Dickenson. Someone inthe group remarked that Dickenson would not listen tohim. Wiggington retorted, ". ..Yeah, he will listen, .. .I would either hold him down or whip his ass if I hadto, but he was going to listen, that he was going to get itstraightened out."The next day Wiggington phoned Dickenson to againask about his status with the Company. Dickenson toldhim he had lost a day's pay but to come back to workthe next day. Wiggington then told Dickenson hewanted Dickenson to know before he came back that hehad been to the union hall to file charges with the Na-tional Labor Relations Board and that he had signed aunion card and ". ..was going to be a Union promoterwhen I come back." Dickenson replied that he did notcare if Wiggington signed a union card, just to keep hismouth shut and return to work.The first 2 days after Wiggington returned to work histimecard was not in the timecard rack and he had to goto Dickenson's office on each such occasion. On the firstoccasion Dickenson merely told him to go back to workand "keep my mouth shut." On the second occasionDickenson complained to Wiggington that he had notdropped his trailer while parked in the terminal yard.Wiggington explained that the shop supervisor had re-quested that his trailer remain hooked for his conve-nience in working on it the next day. Dickenson toldWiggington to let his supervisor know about such cir-cumstances in the future.A third occasion involved a c.o.d. delivery for whichWiggington failed to collect. Wiggington explained toDickenson that freight to that particular customer wasusually made on a prepaid basis and that he had calledthe dispatch office before making the delivery. Dicken-son told Wiggington to always collect when freight wasmarked c.o.d.Wiggington testified that on an occasion in March orApril 1978, during a regular delivery run he was accom-panied by Driver-Supervisor Cecil. During the trip Cecilasked Wiggington if he had his union card with him.Wiggington showed Cecil his card. Cecil then told Wig-gington that during a prior union drive some years previ-ously he, Cecil, had been a union promoter along with 8or 9 other employees. All had been fired but Cecil. Cecilexplained to Wiggington that Cecil's sister was Dicken-son's secretary at the time and her intervention withDickenson is all that saved his job.On April 19, 1978, Dickenson called Wiggington to hisoffice. Supervisors Clark and Cecil were present. Dick-enson told Wiggington that he had just heard Wigging-ton had threatened to whip him. Wiggington acknowl-edged his remarks to other employees at the gym back inFebruary, but explained he was upset over the prospectof losing his job; did not really mean what he said literal-ly; and then apologized to Dickenson for his remarks.Dickenson called in employees Taylor and Thacker toconfirm Wiggington's earlier remarks. Both did so.Taylor was the company observer at the election. Bothwere known to be antiunion. Dickenson then told Wig-gington he had not been able to eat or sleep since heheard about the threat and it was "worrying him todeath." Dickenson then said he hated to do it but he hadto terminate Wiggington.The General Counsel and the Union contend that theEmployer's asserted reason for Wiggington's discharge,i.e., a threat of physical harm to Terminal ManagerDickenson, is mere pretext, and that the real reason forhis discharge was his known union interest and/or activ-ity, in violation of Section 8(a)(3) of the Act.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer's Position and Supportive EvidenceThe Employer contends that Wiggington was dis-charged solely "for addressing to a group of other em-ployees expressions of his intent to inflict physical abuseupon the Company's terminal manager."In its brief, the Employer describes the episode ofWiggington and another "person" gaining entry to Per-sonnel Director Clark's office and examining certain re-cords of the Company. The Employer argues that Wig-gington ". ..knew he had no business in that office, butaggravated the situation by claiming further that anotheremployee at the terminal who had access to the officeunlocked the door for him, "and further that Wiggingtonrefused to identify the other "person" up to and includ-ing the hearing. Admittedly this incident had nothing todo with Wiggington's discharge.The Employer argues that Wiggington's remarks toother employees at the company gym where he hadsought Dickenson (after Dickenson had sent him homeover the office entry incident) were made "in very bluntand coarse terms, about how he was there to whip TomDickenson." Dickenson claims not to have learned aboutthe threat until sometime in April.On learning about Wiggington's threat, Dickensoncalled Wiggington to his office and in the presence ofSupervisors Clark and Cecil along with employeesTaylor and Thacker, the latter two having heard Wig-gington's remarks at the gym in February. When Dick-enson confronted Wiggington about the threat Wigging-ton did not deny making the remarks attributed to himby Taylor and Thacker, but, according to the Employer"rather sought to excuse or obtain pardon for his con-duct." Dickenson explained to Wiggington why hewould not tolerate such conduct and dismissed him.The Employer contends that Wiggington's discharge isconsistent with its actions with respect to other employ-ees under similar circumstances and in any event thatWiggington was discharged for reasons unrelated to hisunion activities and therefore not in violation of the Act.Analysis and ConclusionsWiggington substantially admitted, and I find, that hemade the remarks attributed to him by Taylor andThacker. The question however to be resolved herein iswhether Wiggington was discharged because of such re-marks or because the Employer became aware of Wig-gington's announced intention to promote the interests ofthe Union.The evidence establishes that immediately after Wig-gington announced to Dickenson his intention of being a"promoter" in the union movement, Dickenson calledhim into his office on at least three separate occasionsover easily excusable offenses.Apart from these occasions of excusable mihor of-fenses, Dickenson appears to have had no reason to com-plain about Wiggington's work performance. It was notuntil sometime in April, the exact date being unclear inthe record, that Dickenson received the message thatWiggington had made the threatening remarks back inFebruary at the company gym in the presence of a groupof fellow employees.Unfortunately for Wiggington, the remarks were over-heard by employees Taylor and Thacker. Taylor wascompany observer at the representation election andboth were known to be antiunion. Even so, Taylor testi-fied that Wigginton appeared to be upset at the time hemade the remark and seemed to think he might have losthis job.On learning about Wiggington's earlier remarks, Dick-enson called him to his office and confronted him in thepresence of employees Taylor and Thacker as well asSupervisors Clark and Cecil. Wiggington did not denyhaving made the remark attributed to him by Taylor andThacker but tried to explain to Dickenson that he wasuspet at the time over his suspension and doubt as towhether he still had a job with the Company. He thenapologized to Dickenson for his conduct but to no avail.Dickenson terminated his employment during the con-frontation.I find the Employer's asserted reason for dischargingWiggington untenable. Dickenson's actions in respect toWiggington after his February conversation in whichWiggington stated his intention to promote the Union'scause are indicative of his effort to find an excuse to ridthe Company of an active union adherent.I find equally untenable, Dickenson's claim to havelost sleep or to have been "worried to death" over Wig-gington's remark to employees 2 months earlier to theeffect that he intended to whip Dickenson. I find Dick-enson's behavior towards Wiggington during the interimbetween the February conversation and the date of dis-charge as well as Dickenson's demeanor while testifyingto belie any such contention.In view of the above considerations, it is my opinion,and finding, that the Employer gave a pretextual reasonfor discharging Wiggington which permits the logical in-ference, which I make, that the true reason for Wigging-ton's discharge was his overt announcement to Dicken-son of his intention to promote the interest of the Union.Accordingly, I find Wiggington's discharge to be in vio-lation of Section 8(a)(3) of the Act.'Charles WalkerThe General Counsel's and the Union's Position andSupportive EvidenceWalker was employed by the Employer on January10, 1978, and dicharged June 28, 1978. Walker was inter-viewed by both Personnel Director Clark and TerminalManager Dickenson before being hired as a city truck-driver.It is undisputed that Walker was referred to Clark byClark's sister with whom Walker had been dating. Clarkagreed to the interview but testified it was the first timehe had met Walker. Before completing the employmentapplication Clark, according to Walker, asked if he hadbeen connected with any unions. Walker replied that hehad worked for Dealers Transport, a local car haulingI See Holly Manor Nursing Home, 235 NLRB 426, 447 (1978); JosephAntell Inc. v. N.L.R.B., 358 F.2d 880, 883 (Ist Cir. 1966); Sterling Alu-minum Company, a Division of Federal Mogul v. N.LR.B., 391 F.2d 713,723 (8th Cir. 1968).144 OVERNITE TRANSPORTATION COMPANYcompany in Louisville, where the employees were repre-sented by the United Auto Workers. He testified that healso told Clark he had been involved in an accidentwhile working for Dealers Transport which had resultedin his termination from that company. Walker told Clarkhe thought that accident had occurred more than 2 yearspreviously. Clark then told Walker, according to Walk-er's testimony, "Well, don't put that Dealers (employ-ment) down because it has been a two year period."Walker omitted the history of his employment withDealers Transport and also the history of certain prioraccidents. Later, in his interview with Dickenson he ca-sually mentioned a brief history of "hauling cars."Thereafter, Clark took Walker to see Terminal Man-ager Dickenson to finalize the employment arrangement.Walker testified that on the way to Dickenson's officeClark turned to him and cautioned Walker not to sayanything to Dickenson about the application whichmight get him, Clark, in trouble. Walker testified thatClark told him, "Now, I told Tom (Dickenson) that youare a very good friend of mine and I know you and Iwant you to back me up on it. Don't get me into antrouble."During the interview with Dickenson, in Clark's pres-ence, Dickenson, according to Walker, also asked ifWalker had been connected with any unions, noticing onthe application that Walker had been previously em-ployed at Ford Motor Company (organized by UAW).Walker continued that Dickenson remarked "Well, thathas been some time ago and we really don't get alongwith Ford Motor Company anyway. Since you wererecommended by Alvie (Clark), that's good enough forme." Walker was then hired as a city driver, attendedthe Company's driver training school, and worked at theLouisville terminal until his discharge.Walker testified that on an occasion while riding withSupervisor Robert Cecil in late January or early Febru-ary 1978, Cecil asked him what he thought about unionsand if he had been asked to sign a union card. Walkerreplied that ". ..some black guy had approached (him)on signing a card shortly after (he) went to work there."Cecil then asked Walker if he could identify the man.When they arrived back at the terminal Cecil pointed toa certain person on the dock and asked if he was theman. Walker replied it was not. Cecil then asked Walkerto let him know ". ..if (he) ever heard anything aboutunions ..." because (the company) needed men on thecompany's side .... "Later on Walker determined theperson who had earlier approached him about signing aunion card was David Allen. Still later, Walker had oc-casion to ask Cecil why Allen had been discharged andCecil replied ". .. he was a troublemaker and had a badattitude and they just got rid of him."About mid-February 1978, Walker went to Clark'soffice to see about a raise he understood he had beenpromised. During this conversation Clark asked aboutthe general attitude of employees toward the Union.Walker assumed this included him and he replied "Well,Alvie, I kind of play both ends on that."It is undisputed that Walker made "an unusually goodemployee" and further that about mid-April Clark calledWalker into his office and asked if he was interested in asupervisory job, "night foreman, or something like that."Walker declined the offer saying he was happy as adriver.The day before his discharge on June 28 Walker com-plained to Dispatch Supervisor Rhoades about his feelingthat he was getting an excessive amount of "hand-loads."2Handling freight.by hand is obviously less desir-able than by machine, in this case by tow-motor or fork-lift device. Rhoades immediately reported this "suddenchange of attitude" by Walker to Dickenson.Dickenson admitted that when Rhoades informed himof Walker's complaint on June 27, the first thing he didwas to check Walker's employment application.Dickenson testified:Q. What's the first thing you did after you heardabout that complaint?A. Checked his application because it was still avague description of what he had done prior to hisemployment with Overnite.Dickenson testified that in discussing the matter withClark they recalled Walker having mentioned in hispreemployment interview that for a short period of timein the past he had done some hauling of cars. Dickensonand Clark immediately concluded that since DealersTransport was the only car hauling company in Louis-ville, Walker must have worked for that company.When asked why he did not pursue the lead aboutWalker's car hauling employment before hiring him,Dickenson replied he ". ..was in a hurry and I neededa driver and I didn't talk to him that much about it."Asked if Woods said the Union had anything to dowith Walker being the "worst" employee, Dickenson re-plied that Woods said he tried to get rid of Walker anumber of times ". ..but the Union was involved."Dickenson further testified that he knew nothing aboutWalker's union sympathy, "Not before my conversationwith Mr. Woods."The General Counsel and the Union contend the Em-ployer's assertion that Walker was discharged because ofan ommission of former employment on his employmentapplication was mere pretext and practically admittedlyWalker was discharged because of his suspected renewedinterest in the Union, in violation of Section 8(a)(3) ofthe Act.The Employer's Position and Supportive EvidenceThe Employer contends that Walker's omission ofprior employment with Dealers Transport from his em-ployment application was a deliberate and calculatedmisrepresentation of fact in order to obtain employmentwith Overnite. Furthermore, that Walker admitted asmuch in his testimony on cross-examination.It is further urged by the Employer that Walker's testi-mony describing a preemployment conversation with Su-pervisor Clark in which Walker claims to have toldClark about his Dealers Transport employment and2 "Handload" refers to the handling of freight by hand rather than bymachine (tow-motor or forklift) which latter are sometimes called "skid-loads "-145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark's advice to omit this information, is utterly falseand concocted "solely for use at the hearing in theseproceedings."Further the Employer points to certain discrepanciesbetween Walker's prehearing affidavit and his testimonyat the hearing. Also noted, is Walker's "evasive testimo-ny and shifting positions" regarding the number of motorvehicle violations he had in the past and his reasons fornot listing them on his application.The Employer argues, in its brief, that it knew at thetime Walker was hired he had been a member of theUnited Auto Workers at the Ford plant in Louisville.However, apart from this, the Employer contends therewas no reason to believe Walker was a supporter of theTeamster's organizing drive at overnite.Although admittedly "an unusually good employee,"Walker's complaint, the day before his discharge, aboutexcessive handloads, represented a "sudden, pronouncedand (to Dickenson and Rhoades' at least) a very disturb-ing change in attitude."Finally, the Employer argues that even assuming, asthe General Counsel and the Union contend, Walker'scomplaint about getting excessive handloads raised inDickenson's mind a suspicion of Walker's involvementwith the Union, this fact would not render Walker's dis-charge unlawful; that the company policy mandatedDickenson to discharge Walker for concealing and mis-representing significant information from his employmentapplication, information that related to the safety of op-eration of the Employer's equipment. Accordingly,Walker's discharge, the Employer asserts, cannot befound to have been violative of the Act."Analysis and ConclusionsThe testimony of Walker and Clark regarding thepreemployment interview is mutually contradictory. Theresolution of the relative credibility of each witness inthis affair is made more difficult because each witness ap-peared from time to time in giving their testimony to beless than candid and forthright. While such resolution isdifficult, but all the same desirable, it may not be neces-sary at all in determining the issues presented herein.The undisputed fact, even by Walker's own admission,remains, that he deliberately falsified his employment ap-plication by omitting a history of prior employment withDealers Transport from which company he had been dis-charged because of his accident record. Even if Clark,according to Walker's testimony, entered into the con-spiracy to falsify Walker's application, it hardly excusesWalker's conduct or lessens responsibility for his deliber-ate and conscious acts.Nevertheless, the only real question to be resolved inthis proceeding is whether Walker was discharged be-cause he falsified his employment application or if theEmployer was motivated, even partly, by its newly dis-covered knowledge, or even suspicion, of Walker's ap-parent reawakened interest in the Union.The evidence clearly establishes, by the Employer'sown witnesses, that Walker had been an above averageemployee throughout his employment with the Companyuntil the very day before his discharge. The evidencealso establishes that on learning of Walker's complaintabout handloads, clearly a condition of employment,Terminal Manager Dickenson and Dispatch SupervisorRhoades became disturbed about Walker's "change in at-titude." Incongruously they immediately undertook aninvestigation into Walker's employment application. Al-though both were extensively questioned on the witnessstand about their reasons for checking the employmentapplication and just how they anticipated the applicationto assist in resolving Walker's complaint about hand-loads, neither could offer a logical response.Dickenson attempted to explain his decision to checkthe employment application by testifying that it wasprompted by recalling a remark made by Walker duringhis preemployment interview that he had in the past en-gaged in some "hauling of cars." Dickenson admittedhowever there was nothing on the application about"hauling of cars." Nevertheless, he concluded that fromWalker's remark he must have worked at Dealers Trans-port.Although not controlling in resolving the issue ofwhether or not Walker's discharge was in violation ofthe Act, the foregoing review of undenied facts lends agreat deal of credence to Walker's testimony that he did,in fact, mention his Dealers Transport employment toClark at the preemployment interview.Dickenson's continued investigation into Walker's pos-sible employment at Dealers Transport led to conversa-tions with Dealers Terminal Manager Woods, fromwhom Dickenson learned a great deal. As noted above,Woods told Dickenson that Walker was the "worst" em-ployee he ever had. Dickenson admitted Walker's unionconnection was mentioned and that he then and there de-cided to discharge Walker. Dickenson further admittedWalker's complaint about handloads represented to him adisturbing change of Walker's attitude and that it wasthis fact alone that triggered his investigation into Walk-er's previous employment history.Although Dickenson must have known of Walker'sunion background from his employment at Ford MotorCompany, as shown on the employment application, hetestified it was not until Rhoades reported Walker's com-plaint about handloads the day before Walker's dischargethat his suspicions were aroused about Walker's possiblesympathy with the Teamsters' organizing efforts. Therepresentation election was only 4 to 5 weeks away.Dickenson decided to remove Walker from the scene.Based on all the above considerations, it is my opinion,and finding, that the Employer's assertion Walker wasdischarged for falsifying his employment application isentirely pretextual and that instead the Employer, in dis-charging Walker, an exemplary employee, was motivatedin substantial part because it suspected Walker's apparentinterest and/or activity in the Union's organizational ef-forts among the Employer's employees. Accordingly, Ifind the evidence of record supports the allegations ofthe complaint with respect to Walker, and that he wasdischarged in violation of Section 8(a)(3) of the Act.146 OVERNITE TRANSPORTATION COMPANYThe Denial of Vacation Pay to Terry MotesMotes worked as a road driver at the Macon, Georgia,terminal of the Employer for about 7 years until his res-ignation on June 15, 1978.On June 15, 1978, Motes was being processed for ter-mination. The reason is not in issue. Terminal ManagerDavis testified, without contradiction, that he askedMotes to resign and Motes expressed willingness in ordernot to be discharged. Motes being instructed to take a 3-day vacation he was due. To bring in his written resigna-tion on June 22; Motes being instructed to take a 3-dayvacation he was due. When Motes returned to the termi-nal on June 22 he told Davis he had decided not toresign whereupon Davis told Motes he would preparehis termination papers, and about an hour or so later fur-nished Motes a separation notice containing reasons forthe discharge. Motes then left the terminal.During that same afternoon Motes phoned Davis in-forming him he had contacted the Labor Board wherean agent told him he was immediately due all pay to dateas well as vacation pay, and that he intended to file acharge. Davis acknowledged he had earlier told Motesto come by the office the Thursday of the week follow-ing his discharge, apparently a regular pay day, to pickup the vacation check.During the conversation with Motes, Davis testified atthe hearing, that when Motes said, ". ..the State toldhim that he was entitled to his pay the minute he wasdismissed," he responded by saying to Motes ". .. hewas a damn liar." At this point Davis' prehearing affida-vit was introduced into the record.In his affidavit Davis stated that after he told Motes hewas a "damn liar," he .... "also told him he'd justscrewed himself out of three days' pay with Overniteand he'd never get another dime from Overnite." Davisstated further that he notified Overnite's payroll depart-ment and "told them to forget about the 3-days' vacationpay."Although Davis was later overruled by higher man-agement, and Motes subsequently received his vacationpay, it is clear that there was some delay in making thepayment resulting from Davis' conduct. I find this briefinterval of withholding Motes' vacation pay to constitutea violation of Section 8(a)(4) of the Act."I further find that Davis' threat to Motes not to payhim his earned vacation benefits because Motes expressedhis intention to file an unfair labor practice charge withthe Board to constitute a violation of Section 8(a)(l) ofthe Act.David AllenThe General Counsel's and the Union's Position andSupportive EvidenceEmployed in late October 1977, Allen was dischargedFebruary 10, 1978. He signed a union authorization cardfor Teamsters Local 89 on December 27, 1977.Allen testified that prior to being hired and during hisemployment interview with Personnel Director GayleDean and Dean's prospective successor, Alvie Clark,that he was asked what he had done with his union card,apparently referring to his union membership in anotherTeamster local while working for Pepsi-Cola BottlingCompany in Louisville. Allen replied that he ". ..hadtore up (his) union card." He testified that the supervi-sors asked him how he felt about the Union then tryingto organize the employees at the Employer's Louisvilleterminal. Allen replied ". ..there were good unions andbad unions ...that he had worked for union and non-union companies and that it didn't make any differenceto (him)." He was hired the same day as a dock orwarehouse worker.On February 7, 1978, 2 days before his discharge,Allen, according to his testimony, had a conversationwith Safety Supervisor Robert Darby who approachedhim on the dock and said "Dave, what is this I hearabout your passing out Union literature?" Allen feignedsurprise and replied that whenever an employee tried totalk to him about the Union he ". .. let it go in one earand out the other."On February 8, 1978, Allen did not work and did notcall in to report his intended absence from work. Thenext day, Terminal Manager Dickenson called Allen tohis office and, according to Allen, told him whenever hehad to take off from work he ". ..was supposed toinform the company about being off from work .. ." Hewas then told to go back to work.When Allen reported to work the next day, February9, his supervisor, Sidney Probus, reprimanded him forbeing late. There was a short argument but Allen was in-structed to return to his regular duties. About 15 minuteslater Probus sent Allen to Dickenson's office. Allen testi-fied that Dickenson remarked to him that he ". .wasglad he didn't have anybody else like me because hewould have to close the place up." Allen asked why,". .. Because a man stands up for his rights he has to bein the wrong?" Dickenson replied, according to Allen,that "... (he) was determined to do what (he) wantedto do and not what (he) was instructed to do by (his) su-pervisors. .... further that Dickenson didn't want tosee him in his office again and that he ". ..was goingback to work or else he was going to send me home.." Allen once again returned to work.Shortly thereafter Dickenson approached Allen and in-structed him to punch his timecard. Allen then asked forhis paycheck and Dickenson told him to first punch histimecard and then he would receive his paycheck. Afterpunching his timecard, Allen became engaged in a con-versation with several employees on the Company prem-ises. As instructed by Dickenson, Operations ManagerMcDaniel escorted Allen from the company premises.The General Counsel and the Union contend that theevidence establishes that Allen was discharged ratherthan that he voluntarily quit as urged by the Employer;and that he was discharged because of his interest andactivity in the Union, in violation of the Act.The Employer's Position and Supportive EvidenceThe Employer contends Allen was separated from itsemployment payroll on February 10, 1978, because theday before on February 9 ". ..Allen voluntarily quithis job without prior notice."147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer argues, in its brief, that "Allen was ca-pable of performing good work, and at times clearly didso, there were other times when his performance on thejob was quite unsatisfactory." The dissatisfaction withAllen's work appears to have begun during the last 6weeks or so of his employment under supervision of Su-pervisor Sidney Probus. Terminal Manager Dickensonand Operations Manager McDaniel both confirm severaloccasions of calling Allen to Dickenson's office overProbus' complaints about his work performance, absencewithout calling in, and tardiness on one occasion.On the last occasion Allen was called to Dickenson'soffice on February 9, and at the end of the conferenceDickenson told Allen he could either go back to work,". .. and straighten it out, or he could quit." Accordingto Dickenson, ". ..Allen, stood up and rolled his eyesat me, and he-said 'I believe I'll just quit." Allen thenwalked out of the office.Dickenson testified he also started to leave his officewhen he met Operations Manager McDaniel coming inhis direction. He told McDaniel that Allen had just quitand instructed McDaniel to see that Allen clocked out,got his belongings, and left the premises. It is companypolicy not to allow an employee who has quit or beendischarged to remain on the company premises for fearof possible disruption of the work of other employees.The Employer argues that the credible evidence ofrecord establishes beyond question that Allen resignedhis employment rather than being discharged as contend-ed by the General Counsel and the Union. Allen ad-mitted, so argues the Employer, that Dickenson toldhim, during his conference with Terminal ManagerDickenson on February 9 concerning Probus' complaintsabout his work performance, ". ..Either go on back towork and do your job or go home."It is further contended by the Employer that Allen'stestimony that Dickenson followed him to the dockoffice where he, Allen, had returned to resume work, ispatently untenable. Both McDaniel and Probus confirmDickenson's testimony that he did not leave his officeand follow Allen, and further that they were the only su-pervisors who spoke to Allen from the time he left Dick-enson's office until he left the company's premises.Moreover, the Employer points out that as a result ofAllen's claim for unemployment insurance, the KentuckyDepartment of Human Resources advised him that hisclaim had been denied because his termination fromOvernite had resulted from his "voluntary quitting" hisemployment. Further the Employer notes that Allen,when he received such notice, just "set it aside" and didnot "inquire anymore about it." Thus, the Employer con-tends the evidence amply demonstrates that Allen wasnot discharged but instead voluntarily quit his employ-ment with the Employer.Analysis and ConclusionsFrom the conflicting testimony it is difficult to deter-mine with a desirable degree of accuracy whether Allenwas discharged as contended by the General Counseland the Union, or voluntarily quit his employment asurged by the Employer.Although desirable that a choice between the conflict-ing positions be made, it seems to me that the primaryissue or question of whether or not Allen was discrimi-nated against in violation of Section 8(a)(3) of the Act isnot to be answered by a resolution of the conflicting the-ories concerning his termination. In other words, if it isshown that Allen was in fact discharged it is still encum-bent on the General Counsel to establish the discharge tobe for unlawful reasons.For reasons stated below, I believe, and find, thatAllen did in fact quit his employment, but even if he hadinstead been discharged, it is my opinion, and finding,that such action did not result from Allen's union interestor activity, and, thus would not have been in violation ofthe Act.Allen's testimony concerning his final conference withDickenson on February 9 is in direct conflict with themutually corroborative testimony of Dickenson, McDan-iel, and Probus. Allen testified on direct examination thatafter the conference he left Dickenson's office and re-turned to the dock office; that Dickenson, after tellingAllen to go back to work or, according to Allen, "...else he was going to send me home," immediately fol-lowed him to the dock office, handed Allen his timecardand told him to punch it. Allen testified he asked for hispaycheck and that Dickenson told him to punch his ti-mecard and ". ..then (he) would get (his) paycheck."Allen then punched his timecard, ". ..got (his) pay-check" and a few minutes later was told by perationsManager McDaniel to leave the premises.An analysis of Allen's testimony regarding the eventsin question indicates a very improbable series of actionsby Dickenson besides being in direct contradiction to thetestimony of the three supervisors involved. The testimo-ny indicates Dickenson followed Allen from his office tothe dock office almost immediately, with Allen's time-card in hand. Allen testified. " ..I had no sooner thanwalked into the (dock) office when he came in behindme and handed me my timecard and said 'Punch it." Inreply to the question "And he was right behind you withyour card?" Allen testified, "When I walked through thedoor he was right behind me." However when askedwhere his timecard was kept, he testified, "In the time-card slot in the driver's room on the other side of theoffice, the dock office."Besides the physical encumbrances Dickenson wouldhave encountered, if Allen's testimony is accurate, thereare logical encumbrances as well to overcome. If Dick-enson had intended to discharge Allen it seems to meonly logical that he would have done so at the confer-ence in his own office with Allen. There is no logical ex-planation why he would have waited and then followedAllen to the dock office to discharge him.In view of the improbable and illogical sequence ofevents described in the testimony of Allen, I credit Dick-enson's testimony that he did not discharge Allen onFebruary 9 and that instead Allen voluntarily quit hisemployment. It is at least noteworthy that after Allenwas notified of the rejection of his claim for unemployn-ent compensation on the basis of his having voluntarilyquit his employment at Overnite he made no attempt to148 OVERNITE TRANSPORTATION COMPANYappeal such decision although fully aware of his rights todo so. Allen testified he ". ..could either make anappeal in writing or appear before the Board." "..Which I didn't do neither one."As stated above, even if Allen was in fact dischargedon February 9, the evidence is insufficient to establish hewas discharged unlawfully because of his union interestor activity. Allen had been summoned to Terminal Man-ager Dickenson's office on February 9 for the third timein about a 6-week period over complaints by his immedi-ate supervisor about his work performance. During hisentire employment with the Company, even Allen's owntestimony about conversations with supervisors about theUnion reveal nothing to indicate Allen was interested oractive on behalf of the Union. Indeed the contrary istrue.On each occasion of such conversations Allen ex-pressed his disinterest in the Union. When, for example,Supervisor Clark asked what he had done with his unioncard, presumably referring to Allen's membership whileemployed elsewhere, Allen replied he had destroyed thecard. When later asked by Clark how he felt about theUnion he replied there were good unions and bad unions,that he had worked for both union and nonunion em-ployers and that in either case it made no difference tohim.With respect to his conversation with Safety DirectorDarby about 2 days before his discharge in which Darbyasked him about distributing union literature, Allen re-plied "that's news to me," that whenever approachedabout the Union by other employees he let such talk, "goin one ear and out the other."Based on the above considerations it is my opinion,and finding, that the evidence herein is insufficient tosupport, the complaint allegation that Allen was dis-charged because of his interest and/or activity in theUnion in violation of Section 8(a)(3) of the Act. Accord-ingly, I recommend such complaint allegation be dis-missed.Alton CottonGeneral Counsel's and Union's Position andSupportive EvidenceCotton began working as a city driver for the Employ-er in August 1976. He was one of about eight employeesemployed by Overnite when it bought out SouthernFordwarding Company. Cotton was a member of Team-sters Local Union No. 89 at that time. He signed aTeamsters "pledge" card on October 26, 1977. He wasdischarged by Overnite on August 28, 1978.The General Counsel and the Union produced evi-dence revealing that Cotton received a "Go Teamster"T-Shirt at the union hall in July 1978. Cotton testifiedthat he wore the shirt to work the day after the unionmeeting, and while at work Supervisor Cecil approachedhim and remarked "I see they won you over." Cottonreplied that the T-shirt was free to which statementCecil remarked that Cotton would be surprised howmuch it would cost him, that Cotton had waited kind oflate in life to start working from the extra board.3On February 23, July 31 and August 8, 1978, Cottonwas involved in 3 separate accidents with his equipment.All three accidents were classified by the Employer as"preventable" or "chargeable," indicating the driver wasat fault. All three accidents resulted from Cotton strikinga fixed object with his equipment; and all three occurredwithin a 12-month period. After the third accidentCotton was discharged.The General Counsel and the Union contend that theEmployer did not adhere to its established policy in Cot-ton's situation in that he was never put on notice that thesecond accident had been classified as "preventable" or"chargeable,"and, therefore, Cotton was denied the usualopportunity to appeal this decision by management. Thatin view of the Employer's overt hostility to the Union,the fact that Cotton made known to the Emplover hissupport for the Union by wearing a Teamsters T-shirt towork shortly before the representation election in earlyAugust 1978; that the inference from these circumstancesshould be drawn that Cotton was discharged because ofhis union support, in violation of Section 8(a)(3) of theAct.The Employer's Position and Supportive EvidenceThe Employer does not deny being aware that Cottonwore a Teamsters T-shirt to work on one or more occa-sions shortly before the representation election. The Em-ployer argues that Cotton's discharge resulted solelyfrom the undisputed fact Cotton had three preventableaccidents in a 12-month period.Further, the Employer contends there is no real con-troversy about the fact that Cotton's accidents were pre-ventable in that on each such occasion Cotton's equip-ment struck a fixed object.As to the General Counsel's and the Union's positionthat Cotton was denied his right to appeal management'scoding of such accidents as preventable, the Employerargues that Cotton was well informed of such rights, es-pecially since his first accident in February when he wasgiven a letter of explanation from the Company, regard-ing his appeal rights. Further, that Cotton made no at-tempt to make such an appeal on the first occasion or asa matter of fact on any of the three accidents; and stillfurther that Cotton, a driver of some experience, was ad-mittedly aware of the Company's method of classifyingaccidents as well as the Company's rule of automatic dis-charge for three preventable accidents within a 12-monthperiod.Analysis and ConclusionsMost of the testimony of record regarding Cotton'sdischarge is undisputed, with minor exceptions as noted.I credit Cotton's testimony, corroborated by Brown,over Cecil's denial, that Cecil made the remarks attribut-ed to him and further that such remarks constitute a3 Refers to an out-of-work list of employee-members posted at theunion hall from which such members obtain work from various employ-ers from time to time.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat of reprisal in violation of Section 8(a)(1) of theAct.Nevertheless, it is undisputed that Cotton was in-volved in three accidents within a 12-month period; thatthe safety department at the Employer's Richmond, Vir-ginia, headquarters classified all three accidents as "pre-ventable"; that Cotton had been advised in writing afterhis first accident of his appeal rights, that he failed to doso; and that he did not appeal any of the three classifica-tions made by the Richmond office.The company rule regarding accidents is set forth inthe Employer's Safety and Operating Rules and Regula-tions on page 12, paragraph 2, as follows:Three chargeable accidents in any twelve monthperiod will result in the driver being dismissed.Cotton testified he was aware of the rule although hedenied reading it in the rule book. Also, as the Employerpoints out in its brief, it is the safety department in Rich-mond, and not the various terminal managers, whichmaintains a running account of the numbers, types, anddates of all accidents system-wide, and classifies or codessuch accidents as "preventable" or otherwise.The safety department has consistently coded acci-dents involving a company vehicle striking a fixed objectas "preventable." Likewise, there is no evidence in thisrecord to show that the Employer has ever failed to dis-miss an employee involved in three preventable accidentswithin a 12-month period, nor any evidence that the Em-ployer took any inconsistent action in Cotton's case.Moreover, the evidence indicates that safety departmentsupervision in Richmond was unaware of Cotton's inter-est or activity in the Union.Based on the above considerations, I find the evidenceherein insufficient to support the complaint allegationthat Cotton was discharged because of his interest and/or activity in the Union in violation of Section 8(a)(3) ofthe Act and therefore recommend this portion of theComplaint be dismissed.Ronnie BrownGeneral Counsel's and Union's Position andSupportive EvidenceEmployed as a city driver in October 1976, Brownwas discharged August 31, 1978.Brown testified that he signed a union authorizationcard in early October, 19 about the time the union cam-paign began; attended a union meeting at the home ofemployee Russell Hester, together with employees Die-trich and Enix and two Union representatives; attended asecond union meeting at the Teamsters Hall in Louis-ville, Kentucky, sometime in July 1978 where he, amongothers, received 3 or 4 "Go-Teamster" T-shirts. He testi-fied he thereafter wore the T-shirt to work "almostevery day."A day or so after the July union meeting SupervisorCecil, according to Brown, approached him and observ-ing the Teamsters T-shirt said, "They won you over lastnight, didn't they?"From the factual circumstances, the General Counseland the Union contend that the Employer dischargedBrown because of his union interest and activity and thatthe reasons asserted for the discharge by the Employer,i.e., Brown's "unsatisfactory ...attitude regarding hisattendance and obligation to report in case of absence inaccordance with company policy" is entirely pretextual.The General Counsel and the Union argue that theEmployer's "original" reasons for discharge, "absentee-ism and Brown's job at the 'Den,"4must be rejected be-cause several other employees were absent more thanBrown; that the only reason for discharge advanced byTerminal Manager Dickenson in his pretrial affidavit"was running a bar when he was supposed to be work-ing for us" does not stand scrutiny as the Employer hasno rule limiting outside business interests or employment;and that the Employer, through its supervisors who ob-served Brown at the Den, attempted to "build a case"against an identified union adherent. The General Coun-sel further argues that Brown was not reprimanded orput on notice that his job was in jeorpardy as were otheremployees who had been disciplined or discharged.The Employer's Position and Supportive EvidenceThe Employer contends Brown was discharged be-cause of his unsatisfactory attitude "regarding his atten-dance and obligation to report in case of absence in ac-cordance with company policy."The Company rule book provides:No driver or employee will allow other persons tocall in for him when he desires to be relieved ofduty because of sickness, business matters, etc.,unless physically unable to reach a telephone.The evidence of record reveals that Brown was neverphysically unable to call in and explain his reasons forbeing absent. The Employer argues that according toBrown's own testimony he was reprimanded for thesevery infractions of the rule in May or June 1978, afterbeing cautioned on other occasions as far back as De-cember 1977. Brown admitted further that on July 14,1978, he was again reprimanded by Dickenson for thesame infraction of the rule. When interrogated about in-fractions after July 14, Brown, after some hesitation, ad-mitted there had been "a few" such occasions. The Em-ployer notes the following testimony of Brown.Q. And your wife continued to call in each timethat you were out; is that your testimony?A. No, I didn't say each time. I said she calledbefore and after, (July 14) but there was never any-thing said about it..Before and after what?A. My conversation with Mr. Dickenson in hisoffice.Q. In other words, after July 14 your wife con-tinued to call in for you?A. Probably a couple of times, yes.' A local bar in Brown's hometown of Shelbyville, Kentucky, about 25miles from Louisville.150 OVERNITE TRANSPORTATION COMPANYQ. And you were always able to use the tele-phone after July 14, were you not?A. I would say so, yes.Q. There was never a time when you weren'table to get around to go to the Den and do bookwork; is that right?A. Right.Q. And sometimes neither one of you would call?A. Most of the time one or the other of us wouldcall.Analysis and ConclusionsAlthough the Employer became aware of Brown'sunion interest from the fact of his wearing a TeamstersT-shirt to work on several occasions, his remaining activ-ties were rather minimal. Brown signed a union authori-zation card back in 1977, when the Union first com-menced its campaign, attended a union meeting in Janu-ary 1978, and a second meeting in July 1978. None ofthese activities were known by the Employer.The Employer asserts the reason for Brown's dis-charge was absenteeism and failure to report such ab-sences personally as he had repeatedly been instructedand required to do according to written company rules.The General Counsel and the Union attack the Em-ployer's asserted reasons for discharge on severalgrounds but emphasize "shifting and additional reasons;"disparate treatment from other employees with similar orworse absentee records; and failure to give notice toBrown as it did to several other employees.In regard to the contention that the Employer gives"shifting and additional reasons" for the discharge, I findit to be without merit. It is true that in answer to exhaus-tive interrogation on both direct and cross-examination,Terminal Manager Dickenson expressed as part of hisreason for the discharge Brown's newly found interest inan outside business enterprise, i.e., the "Den." However,contrary to the General Counsel's and the Union's posi-tion, I find this testimony is directly related to the assert-ed reason for discharge, that is, absenteeism and failureto report properly. Brown's outside business interestmerely provided an additional reason, besides his variousillnesses, for what the Employer already considered ex-cessive absenteeism.Also I find without merit the fact that Brown was notgiven sufficient notice that his job was in jeopardy.Brown admitted that as early as May or June 1978,before he wore the Teamster T-shirt, and before hebecame active in the outside enterprise, that Dickensonreprimanded him for having his wife phone in to notifythe Company of his absence due to illness. Moreover, theevidence reveals that Brown had been cautioned aboutsuch an infraction of the reporting rule as early as De-cember 1977.Again on July 14, 1978, Dickenson again reprimandedBrown for not calling in sick, personally. This time amemorandum was placed in Brown's personnel file.Again, on August 31 Brown once again did not phone insick personally and this time Dickenson terminated hisemployment. A day or so beforehand Dickenson hadconfirmed rumors that Brown was engaged in outsidebusiness interests and this fact indeed, according to Dick-enson, convinced him that Brown was at certain timesworking at his own enterprise when he reported in sickto Overnite. while the General Counsel's and the Union'sargument that Brown was able to perform light duty athis own business while unable to perform heavy duty atthe terminal might be convincing in a different context,such as whether or not just cause existed for the dis-charge, the question here is whether or not the GeneralCounsel has produced sufficient evidence to support thecomplaint allegation of unlawful discharge.While there may have been some disparity in disciplin-ary measures taken against various employees, the evi-dence of record does not establish such disparity was in-tentionally applied because of any employee's interest oractivity in the Union. Also the circumstances involved insuch cases where disparity existed were not described byany testimony of record. Nor does the evidence showany abuse of managerial discretion which violated thestatutory rights of employees.Brown was repeatedly absent from work and repeated-ly either failed to report his absence or had someone elseto phone supervision on his behalf-a clear violation ofthe company rule concerning reporting personally an in-tention to be off work sick or any other reason. His owntestimony, as noted above, reveals that he continued todisregard this company rule and, further, that even afterseveral reprimands Brown continued to disregard therule.Based on the above considerations I find that Brown'sdischarge resulted from reasons asserted by the Employ-er and was unrelated to his union interest or activity.Accordingly, I recommend this portion of the complaintbe dismissed.David EnixThe General Counsel's and the Union's Position andSupportive EvidenceEmployed in June 1977 as a road driver, Enix becamea city driver in July 1977 and was discharged about 4months later on November 1, 1977.The union campaign started about October 1, 1977 andEnix, on or about October 8 attended a union meetingwith a small group of drivers at the home of employeeRussell Hester. He signed a union card at this meeting,and later distributed about 20 cards to other employees.Although there is no evidence that the Employer wasaware of any of these activities, Enix, on one or moreoccasions, spoke to another employee at the Louisvilleterminal, Jerry Probus, in which Enix spoke about theUnion in favorable terms.According to Enix, Probus reacted negatively toEnix's remarks in favor of the Union. Jerry Probus is thenephew of Supervisor Sidney Probus who worked at thesame terminal with Enix. It was Jerry Probus' statementto the Employer that he witnessed Enix punch anotheremployee's timecard on October 31 that resulted inEnix's discharge on November 1, 1977.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnix reported to work on October 31 at his usualstarting time, punched his timecard about 9:30 a.m., andwaited in the drivers' dispatch room, where the timeclock is situated nearby, until the dispatcher prepared hisdelivery dispatch paper for the day. He testified that hewaited about 30 minutes, received the dispatch papers to-gether with his trip card which he punched out about 10a.m. When he called in to the dispatch office about noonas was his custom, he was instructed to return to the ter-minal and report to Terminal Manager Dickenson.When Enix reported to Dickenson he was confrontedwith the accusation that according to Dickenson's infor-mation he had punched the timecard of another employ-ee. Later he was informed it was Hester's timecard.Dickenson then suspended Enix the rest of the day andtold him to call in the next day. Enix did so and was in-formed by Dickenson that although he, Dickenson, couldnot prove it, he was satisfied with the information athand and was then and there discharging Enix forpunching the timecard of another employee.The General Counsel and the Union argue that no em-ployee up to that time had been fired for punching an-other employee's timecard, that it was not an uncommonpractice, and that the Employer's reason for the dis-charge was merely pretextual in order to eliminate aunion supporter.The General Counsel and the Union take the positionthat the Employer must have become aware of Enix's in-terest in the Union through his conversation with em-ployee Jerry Probus, known to be antiunion and anephew of a supervisor, Sidney Probus. Therefore theGeneral Counsel and the Union conrtend c Enix was ter-minated in violation of Section 8(a)(3) of the Act.The Employer's Position and Supportive EvidenceThe Employer contends Enix was discharged solelybecause he was guilty of punching another employee's ti-mecard; that in any event, even if not guilty of such of-fense, there is nothing in the record to contradict Dick-enson's belief, based on information supplied by JerryProbus, that Enix was guilty of the offense; and furtherthat there is no evidence that the Employer was awareof Enix's sympathies or activities pertaining to theUnion.Analysis and ConclusionsEnix testified that he did not punch Hester's timecardor the timecard of any other employee. Other than anoutright plot by Jerry Probus to vent his antiunion feel-ings against Enix, it is suggested in the arguments ofboth the General Counsel and the Union that Probusmay have mistaken Enix's action in punching his tripcard, which is very similar in appearance to a timecard,30 minutes after he had punched his timecard when hefirst came to work. In any event Enix testified in astraightforward and convincing manner, and I credit histestimony that he did not punch the timecard of anyother employee.The Employer argues, as noted above, that even ifEnix was not guilty of this accusation, that there is nev-ertheless no evidence to contradict Dickenson's pro-fessed belief, based on Probus' statement, that Enix wasinvolved in punching Hester's timecard. Moreover, theEmployer argues, there is no evidence that the Employerwas motivated by or even knew of Enix's interest in theUnion.As already noted, the only possible link to establishsuch knowledge of Enix's union involvement is the hear-say conversation between Enix and Jerry Probus. Enixtestified that he talked in favor of the Union to Probuswho responded in a negative fashion. I credit Enix in thisrespect. Nevertheless, to establish that the Employerlearned about Enix's union activity from this one conver-sation it is necessary to find that Jerry Probus told hisuncle, Supervisor Sidney Probus, about the conversation,and that supervisor Sidney Probus then relayed this in-formation to Terminal Manager Dickenson. To do sowould require an improper inference from hearsay testi-mony.Sidney Probus denied that his nephew Jerry Probusever spoke to him about his alleged conversation withEnix, much less that he relayed such information toDickenson. While Sidney Probus was not the mostcandid witness and there is some suspicion Enix mayhave been the victim of some internal plot to get rid ofhim, suspicion is not a substitute for evidence. I am influ-enced in my decision herein somewhat by the fact thatHester, an admittedly known and outspoken union activ-ist, while being accused by Dickenson of complicity withEnix in the timecard episode, was nevertheless not dis-charged. The burden of establishing the complaint allega-tions rests with the General Counsel and in the case ofEnix's discharge this burden has not been met. I find theevidence of record herein to be insufficient to establishthat Enix was discharged in violation of Section 8(a)(3)of the Act, and therefore recommend this portion of thecomplaint be dismissed.Carl DeBoardThe General Counsel's and the Union's Position andSupportive EvidenceDeBoard was employed as a truckdriver at Overnitefrom June 1976 until his discharge on July 20, 1978.The General Counsel contends DeBoard was dis-charged because of his known Union activities. TheUnion contends, additionally, that the discharge oc-curred in the critical period just before the election inAugust 1978 and thus had an impact on the results of theelection.According to the testimony of the General Counsel'switnesses, the following factual circumstances occurredon July 19, the day before DeBoard's discharge.Deboard testified that on July 19 he returned to thePottstown, Philadelphia, terminal about 6 p.m. andalmost immediately engaged in conversation with two orthree other drivers about the Union. DeBoard spoke infavor of the Union, at least two others against. An argu-ment ensued. Voices were raised. Operations ManagerPaul Care yelled at DeBoard from an adjacent office tokeep his voice down and to stop using objectionable lan-152 OVERNITE TRANSPORTATION COMPANYguage in the nearby presence of a female clerical, AliceMcLaughlin.At this point DeBoard testified he told Care he hadknown Alice (a cousin-in-law) longer than Care,punched his timecard and then told Care he was "off theclock" and could say whatever he pleased. Care thenasked DeBoard to step outside, handed him a 2-year safedriving award, and asked DeBoard how he really feltabout the Union. DeBoard gave Care several reasonswhy he favored the Union. Care then told DeBoard anearby company was hiring if he was dissatisfied atOvernite. DeBoard protested he was not dissatisfied.Care told DeBoard at this point that if he voted for theUnion the Employer could make it hard on him. De-Board further testified that Care told him the Employerhad been aware of his union activities for the past 10months.The next day DeBoard was summoned to the office ofTerminal Manager Ruediger. Ruediger asked Care andDeBoard to step outside his office momentarily. Heasked for a report on the events of the day before. Tohis question as to what happened DeBoard replied"nothing." Care at this point called DeBoard a liar. Reu-diger asked Care to go back into the office. DeBoardthen explained to Ruediger that he considered the eventsthe day before to be a matter strictly between Care andhimself and that he had been "off the clock" during hisdiscussions with Care. Ruediger told DeBoard being offthe clock did not excuse talking about the Union oncompany property which was grounds for discharge.DeBoard asked Ruediger if he was discharging him be-cause of his work performance. Ruediger replied no butthat he had warned DeBoard in April he would be firedif he had any more disagreements with management, thatDeBoard had an "attitude" problem. DeBoard was dis-charged the same day.The Employer contends that DeBoard was dischargedbecause of insubordination;that his conduct on July 19constituted a direct refusal to obey a reasonable order ofhis supervisor; that punching his timecard and announc-ing to the supervisor he was then "off the clock" andcould say whatever he pleased was a manisfestation ofhis insubordinate attitude toward management; and thathis conduct on July 19 was a culmination of similar con-duct on other occasions during his employment with theEmployer. It is the further contention of the Employerthat it was not motivated in any way in discharging De-Board because of his known union interest or activity asalleged in the complaint.Analysis and Concluding FindingsDeBoard's demeanor as a witness can only be charac-terized as one almost completely lacking in candor andforthrightness. It is also internally inconsistent to the ex-treme and contradictory to testimony of other witnessesI find to be much more reliable.An example of the internal inconsistency of DeBoard'stestimony can be found in his responses to questionsabout his initial interest and activity in the Union. Hefirst testified he signed a union card at a union meetingin April 1977, changed at a later point to April 1978, andthen again to July 17, 3 days before his discharge. Fromthis point DeBoard's testimony portrays a scenario of analmost perfect unfair labor practice. He joined the UnionJuly 17; had an argument with other employees at hisworkplace regarding the Union which he played the partof a proponent; was called down by his supervisor fordiscussing the Union on company property, although ad-mitting the supervisor objected to the loud talk and pro-fanity which might be heard by a female employee in anadjacent or nearby office; interrogated about how he feltabout the Union; threatened with discharge; the next dayhe was summoned to the office of the terminal managerand after discussion of the events the previous day wasdischarged.Despite strenuous efforts by Counsel for the GeneralCounsel, DeBoard stuck to his third story that he hadnothing to do with the Union until July 17, throughoutdirect examination. It was only after being confrontedwith his prehearing affidavit did DeBoard finally relentand admit he actually signed the Union authorizationcard early in September 1977, when the Union firstbegan its organizational drive. He then again recantedearlier testimony and admitted he had openly supportedthe Union from the time he signed the authorization cardthroughout his entire employment with the company. Hetestified on cross-examination as follows:Q. Do you deny that you were openly for theunion throughout all of the period of time from thetime you signed the card, no bones were madeabout it, it was talked about all the time and you in-cluded?A. That I agree to.The above admissions by DeBoard conform to credi-ble testimony of other witnesses. Terminal Manager Rue-diger testified he knew about DeBoard's interest in theUnion 8 to 10 months before DeBoard's discharge.DeBoard's testimony concerning his admittedly oneconversation with Supervisor Care is tenuous in the ex-treme. After describing the argument about the Unionwith fellow employees in the driver's room on July 19,DeBoard testified as follows:Q. Now, Mr. Care was present in the next room?A. Yes.Q. Did he have a conversation with you at thatpoint?A. He hollered through the window at me and Isaid "what," and I took my timecard out andpunched out and put the papers through thewindow and he came through the door and askedme to come outside.The above testimony is in direct conflict with anotherof the General Counsel's own witnesses, Peter Chicarelli,a driver still employed by Overnite at the time of thehearing. Chicarelli testified that he was present at the ar-gument in the driver's room when ". ..Paul Care toldEd (DeBoard's nickname) to stop cussing and using badlanguage. Asked to give some of the words he heard hereplied "Son of a bitch' bastard, fuck this ...I don'tknow. Just cuss words, you know DeBoard had testified153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe didn't recall using any such words other than"damn."Chicarelli further testified that after Care told De-Board and the other drivers to stop using profanity, De-Board punched out his timecard and told Care "Now,I'm off the clock, I'm punched out." Care and DeBoardthen went outside the office out of hearing range fromChicarelli.Chicarelli testified that Care asked DeBoard to stopusing profanity because Alice McLaughlin, a femaleclerical, was in his office; that DeBoard responded bytelling Care he had known Alice for a long time and"... He (DeBoard) would say whatever he wanted to.He had known her longer than Paul had."Chicarelli also testified that he had used profanity onoccasions in the office and that he recalled on one suchoccasion Care called him down about it and told him tostop using such language in the office. He was asked:Q. Did you receive a warning for using that lan-guage?A. Yes, he told me to stop using it and I stopped.On cross-examination Chicarelli testified that afterCare told DeBoard and the other drivers to stop arguingin loud voices, the others obeyed but DeBoard kept ar-guing with Care. When Care instructed DeBoard to stopusing profanity, DeBoard, according to Chicarelli, retort-ed "I've known Alice longer than you have and I'll talkanyway I want to." DeBoard then punched out his time-card and, according to the testimony of Chicarelli con-tinued to argue with Care until DeBoard and Care leftthe driver's room.In regard to DeBoard's testimony that after he andCare left the driver's room, Care, right in the middle ofthe continuation of the argument with DeBoard, in es-sence reprimanding DeBoard for the use of profanity inthe nearby presence of a female employee, stated "OK,just between me and you, how do you really feel aboutthis union thing," strains credulity beyond the breakingpoint. Likewise, DeBoard's testimony that during thissame conversation Care said ". ..that if you vote theunion in things could be made hard for me aroundthere," is beyond belief.According to DeBoard's own testimony he was out-spoken in favor of the Union from the inception of theunion campaign and the terminal manager admitted hehad known of DeBoard's interest in Union 8 to 10months prior to his discharge. Certainly Care, whoworked more closely with DeBoard in the small terminalat Pottstown also was aware of this fact. DeBoard'salmost complete lack of candor, the inconsistencies andcontradictions in his testimony as a whole, persuades meto give no credence whatever to his testimony that Careinterrogated and threatened him on this occasion.The fact that DeBoard was interested and even activeon behalf of the Union does not grant him immunityfrom discipline for nondiscriminatory reasons. It is myopinion, and finding, that DeBoard was grossly insubor-dinate to his supervisor on the occasion in question andfurther that his discharge was fully justified. According-ly, I recommend the complaint allegation that DeBoardwas discharged because of his union activities in viola-tion of Section 8(a)(3) of the Act.Grady PirkeyThe General Counsel's and the Union's Position andSupportive EvidencePirkey worked for the Employer from about March toJune 30, 1978. Prior to being employed, Pirkey was in-terviewed by Jerry Lee. According to Pirkey, Lee toldhim he had ". ..heard rumors that the Union wastrying to come in, that they didn't particularly like theUnion, and asked me in the process how I felt about theUnion." Pirkey responded he didn't ". ..know one wayor the other." He was then hired as a dock worker orwarehouseman.During his brief employment, Pirkey attended severalunion meetings and his name was submitted to the Em-ployer as being a union committeeman. The Employeradmits it had knowledge of Pirkey's union interest andactivity.Pirkey testified he attended two meetings with man-agement about the Union before his discharge. The firstwas with Terminal Manager Nolley with about six em-ployees in attendance. Nolley, according to Pirkey "Justtalked about how they didn't want the Union in, andthey hoped that we would go with the Company if theydid try to come in Overnite."The second meeting with Nolley occurred after Pirkeysigned the committeeman sheet. Pirkey testified thatNolley ". ..told us we wouldn't receive any favoritismwhatever, that we'd be expected to do the same job thatwe'd been doing, and he gave a letter stating the samething."Pirkey testified that on the day of his discharge heasked Supervisor Barnhill, a substitute for Pirkey's regu-lar supervisor, if he could get off work at 8 o'clock thatmorning. The conversation took place at Pirkey's workstation about 2:30 a.m. Pirkey testified that Barnhill "told(him) that he would see if (he) would be out of the nexttruck by 8." Thereafter, Barnhill passed near Pirkey butsaid nothing. Pirkey finished work on the truckload as-signed to him, turned in certain invoices to the office,and passed Barnhill on the steps leading out of the office.Neither spoke at the time. Pirkey then clocked out atabout 8:15 a.m., and left the premises.Pirkey reported for work the next day at his regularstarting time. His timecard had been removed from therack. A few minutes later he was told by SupervisorTurner that his card was in the office and to reportthere. Turner and Barnhill came into the office andTurner informed Pirkey that Barnhill had told Pirkey theday before ". ..he would get back with (him) if (he)could get off at 8:00 a.m." as requested. Pirkey repliedthat if Barnhill had made such a remark he must havesaid it "while he was walking away from me and (he)(Pirkey) did not hear him." Pirkey then volunteered thestatement, "Well, I guess that means I'm fired." Turnerreplied he had no more work for him. Barnhill, accord-ing to Pirkey, said nothing during the exit interview.154 OVERNITE TRANSPORTATION COMPANYThe Employer's Position and Supportive EvidenceThe Employer argues that the unrefuted evidence inthe record establishes the fact that it maintains and uni-formly enforces a strict policy that any employee wholeaves work without permission is automatically dis-charged.The Employer notes that the facts surrounding Pir-key's discharge are largely undisputed. Barnhill was sub-stituting for Collins, Pirkey's regular supervisor. Shortlyafter Pirkey came to work on June 29 he asked Barnhillif he could get off early that day at 8 a.m. Barnhill, beinga substitute supervisor decided to check with TerminalManager Turner. Barnhill checked with Turner on twooccasions before 8 a.m. On the first occasion, Turnertold Barnhill that freight was unusually heavy that daybut he would get back to Barnhill and let him know ifPirkey could be released as requested. Barnhill nothaving heard from Turner contacted him again about7:30 a.m. Barnhill testified that he got busy and let thetime slip by before checking back with Pirkey between8:15 and 8:30 a.m. Not being able to locate Pirkey, hechecked Pirkey's timecard and found he had checkedout. Barnhill reported the matter to Turner who decidedto discharge Pirkey for leaving work without permission.Pirkey was so informed the next day.It is admitted by the Employer that it knew about Pir-key's union interest because his name appeared on theUnion's committeemen's list. The Employer contendsPirkey was discharged for violating a company rulePirkey was fully aware of.Analysis and Concluding FindingsIt is my opinion, and finding, that the evidence doesnot sustain the complaint allegation that Pirkey was dis-charged because of his union activities, in violation ofSection 8(a)(3) of the Act.There are portions of Pirkey's own testimony whichinfluence this conclusion. Pirkey testified that when hemade his request to Barnhill to get off work early, Barn-hill told him ". ..that he would see if I would be out ofthe next truck by 8:00." Counsel for General Counsel, inhis brief, states that "Barnhill replied that he would seethat Pirkey was out of the next truck by 8:00." I believethis to be an unintentional misrepresentation of Pirkey'stestimony.Barnhill testified that he told Pirkey he "... couldnot give him a definite answer at that time, it woulddepend on the movement of freight." Pirkey testified ifBarnhill made such a statement he must have been goingaway from him at the time because he did not hear it.There is little likelihood that Barnhill would have said hewould see that Pirkey would be out of the next truck by8 a.m. and then say he could not give Pirkey a definiteanswer on his request at that time.I find Barnhill's version of the conversation the moreplausible, but, even accepting Pirkey's version, it is clearto me that Barnhill did not then and there grant Pirkey'srequest. The "if" in Pirkey's testimony leads me to be-lieve that if Barnhill made the statement attributed tohim by Pirkey the implication is clear that Barnhillmerely conveyed to Pirkey that he would act on his re-quest, that is, he would see "if" Pirkey could leave early.There is another part of Pirkey's testimony which in-fluenced me in reaching the conclusion above. Pirkeytestified that when he was summoned to Turner's officeon June 30, Turner told him that Barnhill had advisedhim the day before that ". ..he would get back to(him) if (he) could get at 8 ...Pirkey stated to Turnerthat if Barnhill made such a statement ". ..he said itwhile he was walking away from me and I did not hearhim." Asked if he recalled anything further that wassaid, Pirkey testified "I looked at him and I said, Well, Iguess that means I'm fired." Turner and Barnhill con-firmed this part of Pirkey's testimony.It seems to me that if Pirkey was sure that he had beengiven permission to be off work as requested or that hewas being unjustly discharged he would have said so atthis conference with Turner and Barnhill. To make thisremark, "he guessed that means I'm fired," leads me tobelieve Pirkey was less than sure that Barnhill had givenhim permission to take off early. It also leads me to be-lieve Pirkey was well aware of the company rule aboutleaving work without permission and furthermore thathe anticipated being discharged because of his actionsthe previous day.I find that the evidence is insufficient to prove Pirkeywas discharged because of his union interest or activity,in violation of Section 8(a)(3) of the Act, and recom-mend this portion of the complaint be dismissed.Herman CoxThe General Counsel's and the Union's Position andSupportive EvidenceCox began work with the Employer in 1968 as a dockworker or warehouseman. After about 2 years on thisjob, he became a straight truck driver. On April 10,1978, he became a certified tractor-trailer operator.On November 14, 1977, Cox signed a union authoriza-tion card. Thereafter he attended about 3 union meetingsand distributed 15 to 20 union cards to other employees,mostley at the Employer's parking lot.The General Counsel and the Union contend that untilFebruary 3, 1978, Cox had never received an unfavor-able "write-up" concerning misdeliveries or cross deliv-eries; that on February 3, Cox received an adverse disci-plinary report for a misdelivery of 1 of 19 pieces offreight to a customer of the Employer, but that the Em-ployer appears not to have suffered any claim resultingfrom this incident.On February 20, Cox received another adverse reportregarding his work performance, this time because hesigned a receipt for a carton of freight which he had de-livered to another customer of the Employer. The Gen-eral Counsel again argues that the Employer did notsuffer any financial loss from this incident.The General Counsel contends that in March or April1978, according to the testimony of former SupervisorCampbell, Terminal Manager Gulledge made the state-ment that after Toombs and Cox, among others, werecertified as tractor-trailer drivers, they might forget to155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstall discs (tachograph charts) in their equipment andthereby afford the Employer an opportunity to dischargethem.Cox was certified as a tractor-trailer driver on April 3,1978. On or about April 10, Supervisor Werner toldCampbell not to make an offsite observation on Cox thatsame week, as he planned to do with respect to all othernewly certified tractor-trailer drivers, but to wait untilthe following Monday when Cox might forget to installhis disc. Campbell made the inspection on the date sug-gested by Werner but found Cox had installed his discproperly. However, Campbell did discover that Cox hadfailed to chock the wheels of his parked vehicle as wasrequired by company written instructions, and so notedthis infraction on the observation report. Terminal Man-ager Gulledge followed this with a memorandum to Cox.Cox received a final warning in writing on May 30,and a 3-day suspension over a shipment and delivery offreight to the wrong consignee. The dispatch paperscalled for 151 pieces of freight. Cox delivered 149 piecesand marked the bill 2 short. However the 2 pieces actu-ally were destined to another shipping point outsideCox's regular delivery route. The General Counsel notesthat Cox later that same day picked up the misdeliveredfreight, and again points out that the Employer sufferedno claim loss because of Cox's error. The Employer alsoissued written reports on 3 warehousemen involved inthis misdelivery of freight.When Cox reported to work on June 7, he was sum-moned to Gulledge's office and terminated because ofanother incident involving a shipping error by Coxwhich had occurred on June 5. Cox had delivered apiece of freight at an Employer's customer's place ofbusiness for which delivery of freight he erroneouslygave a receipt.The General Counsel and Union contend that Cox wasdischarged because of his interest and activity in theUnion in violation of Section 8(a)(3) of the Act.The Employer's Position and Supportive EvidenceThe Employer contends that Cox was discharged be-cause of a series of incidents involving mistakes inmaking deliveries and pick up of freight. In any event,the Employer argues, it had no knowledge of Cox's in-terest or activity in the Union prior to his discharge. Itnoted inconsistencies in Campbell's testimony that termi-nal manager Gulledge allegedly identified Cox as aUnion supporter on two occasions. The Employer fur-ther points out that Campbell's pre-hearing affidavitnever once mentioned Cox as being identified as a Unionsupporter even though he named other employees whowere allegedly known union adherents.Analysis and ConclusionsThere are two principal questions to be resolved in thecase of Cox. The first, whether or not the Employer's as-serted reasons for the discharge were shown to be falseand pretextual, and secondly, whether the evidence es-tablishes that the Employer had knowledge of Cox's in-terest or activity in the Union prior to his discharge andwas motivated because of this knowledge, even in part,in making its decision to discharge him.The evidence is insufficient to establish the Employer'sasserted reasons for the discharge are false. Cox admit-tedly had committed a number of shipment and deliveryerrors as described above. Unlike in the case of Toombs,there is no evidence revealing an attempt by the Em-ployer to seize upon a mistake by Cox as a pretext to dis-charge him where the true reason must be found else-where.The incident described by Campbell regardingWerner's instructions to make offsite inspection of newlycertified tractor-trailer drivers included all newly certi-fied drivers, not just Cox. Campbell's testimony thatWerner singled out Cox for a later inspection is not cred-ited. A close examination of the record reveals thatCampbell attempted elsewhere in his testimony to some-how identify Cox's situation with that of Toombs inorder to buttress Cox's claim of unlawful discrimination.I find it significant that neither Cox, nor the Union,sought to challenge the Employer's action in suspendingCox for 3 days over his continued misdelivery of freight.Cox also admitted he had been suspended twice beforefor various reasons during the course of his employment.Moreover, in regard to the incident involving the suspen-sion, Cox testified on cross examination as follows:Q. "He (Gulledge) said Fred Neese, the managerat Cody had called him and said I cursed him andsaid I didn't care whether he got the right freightor not"-isn't that correct? (reading from prehear-ing affidavit)A. That's correct.The evidence is likewise insufficient to establish thatthe Employer had knowledge of Cox's union interest oractivity before his discharge. As already noted above,Campbell's testimony that he, Campbell, "believed" Gul-ledge mentioned the names of certain drivers, includingthat of Cox, as having an interest in the Union, is tootenuous to base a finding that the Employer, in fact, hadsuch knowledge. There is no other credible evidence toestablish this essential ingredient to the General Coun-sel's case.Walker's testimony regarding his conversation withSupervisor Cecil also does not provide the avenue tosupply this essential evidence in order to establish theEmployer's unlawful motivation in making the discharge.Walker, it may be recalled, testified Cecil asked him ifanyone had approached him about signing a union card.Walker replied that a black employee had asked him tosign a card but he did not know his name. Cecil thenasked Walker if he could identify the man or point himout when they returned to the terminal. When they ar-rived back at the terminal Walker was unable to pointout the employee who had approached him about sign-ing a union card. It later turned out, according toWalker, that this employee was Cox. Such evidence fallsshort of establishing the Employer came to know aboutCox's union interest prior to his discharge.Based on the above considerations, it is my opinion,and finding, that the evidence of record is insufficient to156 OVERNITE TRANSPORTATION COMPANYprove Cox was discharged because of his union interestand activity as alleged in the complaint. Accordingly, Irecommend that this portion of the complaint be dis-missed.Morris AdkinsAdkins was employed at the Employer's Prestonburg;Kentucky, terminal from May 1 until his discharge onNovember 23, 1977.On a return run from Williamson back to the.terminalin Prestonburg, Adkins was clocked by Terminal Man-ager Rowe as speeding in excess of 70 miles per hour.Adkins was discharged for this offense the same day.The Employer contends it had no knowledge of Ad-kins's union interest or activity prior to his discharge.Adkins testified that he was first contacted by a busi-ness representative of the Teamsters some time in Sep-tember 1977; that on several occasions he received au-thorization cards from a representative; that he attempt-ed to distribute 20 to 30 such cards to other employees atthe terminal; later testifying he attempted to distributecards to about 60 employees in all.There is no evidence that any of the above allegedunion activity came to the attention of supervisory per-sonnel. There is no evidence of any conversation aboutsuch activities between Adkins and any supervisor.During his discharge interview with Rowe, Adkinsdenied he was speeding at 70 miles per hour, stating toRowe he was traveling at about 60 to 62 miles per hour.Rowe apparently had checked Adkins tachograph andfound it had been tampered with but did not accuseAdkins of doing the tampering.The evidence before me leaves some doubt as towhether or not Adkins was guilty of speeding as chargedby Rowe. Nevertheless the burden of proving the com-plaint allegations rests upon the General Counsel and theevidence in this record is inadequate to support the alle-gation that Adkins was discharged because of his unionactivities. Accordingly, I recommend this portion of thecomplaint be dismissed.Martin HooverHoover was employed by Overnite at its Nitro, WestVirginia, terminal as a driver from April 1976 to May 19,1978.The issue regarding Hoover's discharge once again in-volves credibility resolutions. The Employer contendsHoover was discharged for speeding 70 miles per houror more, an offense uniformly calling for discharge.During cross examination Hoover became very eva-sive, and so much of his testimony is selfcontradictory, Ifind most of it unreliable. He testified in regard to thespeeding incident on May 17, 1978, which resulted in hisdischarge that his truck never exceeded 60 miles perhour; that he recognized the Overnite safety patrol carfollowing him a distance of 30 to 35 miles and was there-fore cautious not to exceed permissible limits. When fi-nally stopped by Safety Supervisor Fine for speeding andconfronted by Fine about his tachograph being blocked,he denied any responsbility for it. Later he admittedblocking or manipulating the tachograph on other occa-sions in such a manner that it would show speed nogreater than 60 miles per hour regardless of actual speedin excess of 60 miles per hour and testified it was acommon practice at Overnite. When accused by Fine ofspeeding in excess of 70 miles per hour, Hoover deniedhe was traveling in excess of the 58 to 60 miles per hourregistered on the blocked tachograph, yet he asked Fineto show 69 miles per hour on his report as he knewgoing 70 or over would result in automatic discharge.In regard to his conversations about his interest or ac-tivity in the Union, Hoover's testimony is not only con-tradictory but self defeating. Hoover testified that in lateNovember 1977, he telephoned terminal manager Galli-more at his home and "asked him where he heard therumor was that I was soliciting for the union in Nash-ville and he said they (sic) wasn't any ....""That hehadn't heard any (such) rumor from people from Nash-ville. .. ."Hoover testified that a day or so after the phone con-versation with Gallimore that he went into Gallimore'soffice and, despite Gallimore's earlier disavowal of hear-ing any rumors about Hoover's alleged union solicitation,again confronted the terminal manager with the samequestion. This time, incredibly, Gallimore replied, ac-cording to Hoover, ". ..yes, he had received a tele-phone call that I was soliciting for the union, he couldnot mention the names ...but he knew I had signed acard, and other employees had signed a card."Gallimore testified that the only time he recalled talk-ing to Hoover direct about the Union was on the occa-sion Hoover came into his office and ". ..wanted toknow what son-of-a-bitch was out starting rumors of himharassing Overnite people (presumably about the Union)throughout our system. He wanted to whip his ass. Hewanted to know who he was and wanted to whip his ass.I had not heard of anything like this. I asked Hoover ifhe was not out harassing Overnite people why was heworried about who was starting rumors and to forgetabout it and go out and do his job..." For reasons al-ready stated I credit Gallimore's version over that ofHoover.It is clear to me that on the few occasions Hooverconversed with supervison of the Employer about theUnion the gist of Hoover's remarks can only be interpre-tated as an attempt to persuade such supervisory person-nel that his feelings about unions in general and theTeamsters in particular were not influenced by his fa-ther's union background.Hoover admitted Gallimore told him he had knownfor a long time that Hoover's father was a Union official.He also admitted telling Gallimore he did not want thefact his father was a union official hanging over his head.Incredibly, he testified that by making such remarks hisintent was to prove he was for the Union.Hoover testified in contradiction to his prehearing affi-davit about his conversation with Operations ManagerThompson at the time of his discharge. He testified inreply to a question on cross-examination if he threatenedto "whip" Jerry Thompson when he was discharged asfollows:A. No, sir.Q. Did you made any threat to him at all?157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No, sir. I told him I was going to get him butI meant in a Court of Law. He is the one whothreatened me.Hoover acknowledged on further cross-examinationhis affidavit contained neither a statement that Thomp-son threatened him physically, or otherwise, and nothingabout a "Court of Law." Hoover attempted to correctthese deficiencies by testifying that he made the state-ments to the investigating Board agent "... but henever wrote it in there."I find the evidence of record insufficient to supportthe complaint allegation that Hoover was discharged be-cause of his union interest or activity in violation of Sec-tion 8(a)(3) of the Act, and accordingly recommend thisportion of the complaint be dismissed.Ted DarrEmployed as a warehouseman on or about March 15,1976, Darr last worked for the Employer on August 21,1978. The General Counsel and the Union contend thathe was constructively discharged because of his Unionactivities. The Employer contends Darr was injured onthe job, off work more than 1 year, and separated fromthe Employer's payroll in August 1979 in accordancewith established procedures. The Employer further con-tends that at the time of his last workday it had noknowledge of Darr's interest or activity in the Union.The uncontested facts show that from March 1976 toabout the first part of 1977 Darr worked on the dock pri-marily in breaking freight. Thereafter, for about a monthhe engaged in stacking duties, then went back to break-ing duties on the first shift. In April 1977, in lifting a boxof freight, he ruptured a disc in his back; was sent to thehospital for about 10 days; then was referred by to asecond doctor, a specialist and again hospitalized on June23 and remained hospitalized until July 1, 1977.Darr testified that during his last hospitalization Per-sonnel Director Jerry Lee visited him on several occa-sions. On one such occasion, in discussing his concernover possible adverse results from his upcoming oper-ation Lee told him, according to Darr's testimony, "...not to worry about my back, just to get well, concen-trate on getting well, and I'd have a job at Overnite evenif they hed to let me pull empty trucks around the yardJerry Lee denied promising Darr light duty when re-leased from the hospital. He testified he discussed work-man's compensation and ". ..among other things, hisjob, the fact that I wished he'd get better and pick up onhis duties again. There was no promise of any kind ofspecial job ..." Lee further testified he had no author-ity to make such a promise; that no light job existed atthe time; that various jobs are obtained by a biddingsystem and that Darr never made any bid for anotherjob.After release from the last hospitalization about thefirst of July 1977, Darr testified that he returned to workon September 25, 1977; turned in to the office a releasefrom his doctor with the notation he was released forlight duty. The General Counsel was unable to producethis release and the Employer contends it does not exist.In any event, Darr, according to his testimony, went tohis regular work station ". ..to my breaking stationwhere I'd been breaking, and my supervisor (Bill Brit-tain) stopped me." Brittain, according to Darr, orderedan employee off a tow-motor and instructed Darr that he"..... was driving the lift from now on .. ." that Brit-tain told him. ". ..not to do any lifting, he didn't wantme to hurt my back ...." Thereafter, Darr operatedthe tow-motor almost exclusively, except for occasional-ly assisting other employees in handling freight or hook-ing special vehicles on the freight conveyor belt.Darr testified that about mid-July 1978, Brittain re-moved him from his tow-motor job and informed him hewould be breaking freight as before; that Darr tried todo his job but found he was unable to because of hisback injury; that Brittain remarked he knew he could notbreak freight but that the order ". ..came from thetop.After about 2 hours, Darr received permission to seeTerminal Manager Nolley. He asked Nolley why he hadbeen taken off his job on the tow-motor. Nolley repliedthat it was company policy to rotate employees on thetow-motor and that the change was just temporary. Darrcontinued working several days. Just prior to the elec-tion, beginning August 2, 1978, Darr complained to Leeabout being unable to break freight. According to Darr,Lee told him if he could not break freight ". ..to getthe hell out." Darr then confronted Lee with his allegedremarks at the hospital that he would make an easy jobfor Darr, if that became necessary. Lee denied to Darrthat he made any such remark. Darr then asked Lee if hewas fired and Lee replied no he would have to quit if hecould not do the job.On or about August 11 Darr again visited the medicalspecialist who provided a slip stating that Darr would beunable to go back to work until August 21, 1978. Darrreturned to work that day, worked several hours, thenreported to Brittain that he was physically unable to per-form the job. Brittain took Darr to Lee's office. Lee ad-vised Darr he could not make an exception in his casebecause other employees would expect the same treat-ment. Darr left the premises and did not return to workthereafter. He was removed from the Employer's payrollon or about August 21, 1979.Analysis and Concluding FindingsThe General Counsel contends that Darr was con-structively discharged on or about August 21, 1978, be-cause of his union activities. The General Counsel arguesthat the Employer, until about mid-July 1978, consideredDarr a "company" man but on or about July 10 Darrwas called into Terminal Manager Nolley's office. Darrtestified that Nolley and he ". ..mostly we just talkedabout deer hunting, fishing and stuff." When Darr start-ed to leave the office Nolley, according to Darr, said"Ted, sit back down ...we know you're working forthe Teamsters." Darr started to respond but Nolley con-tinued, "No, don't say anything, I don't want to knownothing. I'm not going to treat you any different, itmakes no difference whether you're a Teamster or not."Darr testified that they talked awhile longer, and then,158 OVERNITE TRANSPORTATION COMPANYincongruously, Nolley said ". ..he felt I'd make the de-cision to talk it up for Overnite .. .."In a conversation several days later with Brittain, Darrtestified that Brittain asked him if he was a "Companyman" to which Darr replied, "No, I'm a Ted Darr man.I do what's best for me and my family." The nextMonday following this conversation on Friday, Brittain,according to Darr, advised him, "O.K., Ted, you won'tbe driving, you'll be breaking freight.As stated above, it is uncontested that Darr was in-jured on the job in April 1977 returned to work in Sep-tember 1977, and continued to work until August 21,1978. Darr testified, as noted above, that Personnel Di-rector Lee promised to make a light job for him on hisrelease from the hospital. Lee denied this, and testifiedfurther that he had no such authority. Furthermore, theEmployer contends no such light duty job was availablewhen Darr returned to work in September 1977.Besides his lack of candor as a witness, Darr's testimo-ny contains so many internal inconsistencies that reliabil-ity cannot be given to much of his testimony. I creditLee's testimony that he made no such promise to Darr.The evidence reveals there were about 400 employeesemployed at the Employer's Gaffney terminal at all timesmaterial herein. About 100 of this number were over-the-road drivers. A large part of the remainder were ware-housemen. There were only 14 tow-motors available atthe terminal and not all of them were in operation all ofthe time. Despite the General Counsel's efforts to showthat the operation of a tow-motor was a separate job, theevidence shows to the contrary. About 50 to 60 employ-ees were certified to operate the tow-motors and the evi-dence clearly establishes such operation was rotatedamong the certified employees. Furthermore the credibleevidence reveals that even while operating a tow-motorthe operator frequently, but at quite varying times,would assist in other duties such as breaking, stacking,and hooking freight to the conveyor belt vehicle.There are suggestions in the General Counsel's argu-ment that the Employer could have placed Darr as a billrunner or flagger, jobs requiring less physical exertionthan breaking or stacking freight. But the evidence re-veals there are only about six bill runners for the threeshifts and about three flaggers. It is unreasonable toexpect the Employer to replace these employees, whorequire some training, to accommodate an incapacitatedemployee. Moreover, there is no evidence such a job va-cancy existed at the time Darr claimed he could nolonger break or stack freight. There also is no evidencethat Darr sought such a job or in fact even got back intouch with the Employer after August 21, 1978.Darr testified that he signed an authorization card inthe Union in April 1978, thereafter, attending severalunion meetings and handing out union cards to other em-ployees. There is no evidence these activities came to theattention of management. Darr testified that on severaloccasions he wore a "Go Teamsters" T-shirt to work.He testified he had only the two conversations withmanagement about the Union as already noted above.Admittedly, there were no coercive remarks made in thefirst conversation with Nolley. In the second conversa-tion with Brittain, Brittain asked Darr "are you a Com-pany man?" Darr replied he was a "Ted Darr" man.Even if Darr were credited over Brittain's denial there isno hint that Brittain suspected Darr was a union support-er. Yet the General Counsel argues that after these con-versations Darr was removed from his tow-motor job be-cause of his union activities. Further, because the Em-ployer was aware of Darr's physical incapacity to per-form breaking or stacking duties, this action constituted aconstructive discharge.It is my opinion, and finding that the evidence doesnot support such complaint allegations. If the Employerwas aware of Darr's union interest or activity it was soaware before these conversations with Nolley and Brit-tain in mid-July 1978. Darr testified he wore the unionT-shirt "around June." Even this testimony is suspect.On cross-examination Darr admitted he did not knowwhether his conversations with Nolley occurred inMarch, April, May, June, or July.Nolley's testimony, documented by a memorandum ofhis discussions with Darr, shows the conversation oc-curred on May 10, 1978, and concerned subject matterrelating to loading and unloading freight, the Union notbeing mentioned at all. For reasons already stated, Icredit Nolley's testimony wherever it contradicts that ofDarr.Further, I credit Brittain's testimony that he never re-ceived any slip notation from Darr's doctor to the effectthat Darr should be given light duty. This conforms gen-erally to the General Counsel's inability to produce sucha document covering this particular period of time. I alsocredit Brittain's testimony that he did not tell Darr notto lift anything heavy or anything to that effect; thatwarehousemen, when operating tow-motors, are requiredto do some hand-lifting of freight during the course of anormal day's work, and that it is almost impossible to es-timate how much lifting is required of any warehouse-man from hour to hour or day to day. Moreover, Icredit Brittain's testimony that he never removed Darrfrom the regular pattern of rotating employees on thetow-motor.In sum, the evidence is insufficient to establish thatDarr was either constructively discharged on August 21,1978, or discriminatorily removed from the Employer'spayroll on August 21, 1979. Accordingly, I recommendthis portion of the complaint be dismissed.The Termination of Jimmy L. GauseGause's case turns strictly on credibility. The uncon-tested facts show Gause was employed by Overnite as anover-the-road driver sometime in 1968. In February1976, as a result of an on-the-job injury, he was placedon disability leave status. Within several months, Gausereturned to work at the Atlanta terminal but aggravationof his injury forced him to be off work and again on dis-ability leave from February 1977 until his termination onJune 22, 1978.The General Counsel's case rests almost entirely onone phone conversation. Gause testified that he talked byphone with Terminal Manager Holcombe some time inearly June 1978, to check on vacation pay he consideredto be due him. He testified that Holcombe said he would159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe "put in for it," after which he stated, according toGause, "By the way, have you signed anything for theUnion?" Gause replied in the affirmative whereuponHolcombe retorted, according to Gause, "(You) will notget any vacation or any damn thing." About 2 weekslater, Gause received notice of his termination.Holcombe denied having any conversation with Gauseabout the Union, or even that he knew Gause was in-volved with the Union. He testified that Gause had putin a claim for permanent disability after not being able tocontinue work after February 1977. Further Holcombetestified he never expected Gause to return to work afterclaiming permanent disability. Gause had not workedfrom February 1977 to June 1978, a period of some 16 orso months. Holcombe testified that he did not know whyGause had not been removed from the company's pay-roll records after 12 months leave of absence as was cus-tomary unless it was due to oversight.I credit Holcombe's testimony over that of Gausewhose demeanor as a witness was less than forthright.Gause testified he engaged in activities in support of theunion campaign during a period of time some 8 monthsbefore the campaign began. He attempted to correct thisobvious inaccuracy by later changing the date of his ac-tivities to sometime in 1978. This testimony is likewise inerror since Gause had already testified he did not workat the terminal after February 1977.The evidence does not support the complaint allega-tion that Gause was discharged because of his union in-terest or activity in violation of Section 8(a)(3) of theAct, and I therefore recommend such allegation he dis-missed.Alleged Discriminatory Reprimand of DonaldBarrettEmployed as a warehouseman at the Gaffney terminalon March 14, 1978, Barrett quit his employment in June1978.The case of Barrett rests on whether or not the Em-ployer was discriminatorily motivated in issuing a cor-rective action report as a result of Barrett's failure tofollow the company rule to see the Company's doctor inthe event of injury on the job.On or about May 1978, Barrett stuck a splinter in histhumb while at work. Barrett testified his supervisorasked him if he wanted to see the company doctor or hisown. Barrett chose to see his own doctor who treatedhis injury. Supervisor Collin testified Barrett asked himfor permission to see his own doctor and at the time hethought the injury was minor he granted the request.Within a few days Barrett's hand became swollen and in-fected causing him to be absent from work. When Bar-rett called in the second day he was told by Collins toget in touch with Personnel Director Lee. Barrett failedto do so. When he returned to work terminal managerTurner reprimanded him for not going to the companydoctor and issued a corrective action report documentingthe incident.The Employer knew of Barrett's union interest fromhis signature appearing on the committeemen's list fur-nished by the Union. There is no evidence to support thecomplaint allegation that the Employer was discrimina-torily motivated in issuing the corrective action report.The company rule that requires employees to utilize itsestablished medical procedures in case of injury on thejob appears in the Company's safety and operating rulesand regulations and also posted on the employee bulletinboard. In fact Barrett, on cross-examination, admitted heknew about this rule, had utilized the proper procedureon a prior occasion when he was injured on the job.The evidence does not support this allegation of theconsolidated complaint and I recommend such allegationbe dismissed.The alleged discriminatory warning to Otha JonesThe General Counsel contends the Employer's writtenwarning to Jones on June 13, 1978, over changing towork clothes on company time was discriminatorily mo-tivated in violation of Section 8(a)(1) of the Act.Sometime around mid-June 1978, Jones was observedby Supervisor Leonard changing into his work clothes.Jones admitted that he had already punched his timecard. Leonard, at the time, was looking for another em-ployee, Jerry Stovall. Leonard reprimanded both Stovalland Jones for "goofing off" and asked Jones if he was"on the clock." Jones admitted that he was. Leonardthen told Jones he had already taken about 10 minuteson company time to change clothes and expressed con-cern that if Jones was allowed such a privilege it mighthave to be extended to all employees at the terminal.The next day Jones received the warning letter fromTerminal Manager Gullege.The letter reads in pertinent part as follows:On June 12th you punched the time clock at 3p.m. to go to work. At then (10) minutes after 3p.m. you were observed talking with Jerry Stovalland changing clothes in the furnace room. Thisletter is to advise that it is not permissable tochange clothes after you have punched in to go towork.Future occurrences of this nature may result indisciplinary action.According to Jones, he signed a union card in October1977; attended three union meetings, one each in April,May, and June 1978. In May, Shop Manager Johnsoncalled Jones to his office and told Jones he had been toldby another employee that an employee named Jones hadattended a union meeting and that he hoped it was notOtha. Otha Jones replied that there were other employ-ees named Jones working at the terminal. I have foundelsewhere that Johnson's statement violated Section8(a)(1) of the Act. However, Jones' reply to Johnson onthis occasion hardly establishes Employer knowledge ofOtha Jones' union activities.The Employer contends that Jones, besides changingclothes on company time, was "goofing off" chattingwith another employee who also was supposed to beworking. It seems to me the warning letter which merelystates a future occurence of such offense "may" result indisciplinary action is commensurate with the nature ofthe offense. In any event I find the evidence insufficient160 OVERNITE TRANSPORTATION COMPANYto base a finding of a violation of Section 8(a)(l) of theAct.Alleged discriminatory work assignmentsThe "handload" versus "skidload" issue"The General Counsel and the Union contend that theEmployer, during certain periods of time, especially justa few weeks before the election in August 1978, assignedknown union activists an excessive amount of "hand-loads" compared to those of other employees. The Gen-eral Counsel describes such assignments as more "oner-ous working conditions" and contends such actions bythe Employer constitutes discrimination with respect toworking conditions in violation of Section 8(a)(3) of theAct.The consolidated complaint alleges such discriminationoccurred primarily in June and July 1978 with respect toemployees Walker, Vest, Hester, and Brown; Wigging-ton during February, March, and April 1978, Enix alsotestified that he received excessive handloads, althoughnot named in the complaint.Notwithstanding a voluminous amount of subpenaeddocuments concerning this issue none of this materialwas utilized by counsel for the General Counsel in pre-senting his case. Instead, the Employer used much of thismaterial through the testimony of its witness to refutethe General counsel's contentions.A review of such testimony reveals that during the pe-riods of time in question the alleged discriminatees re-ceived, generally speaking, fairly balanced assignments ofboth types of loads, including mixed loads. There is acomplete absence of credible evidence to establish thatany discrimination was practiced by the Employer withrespect to such assignments respecting any employee, orgroup of employees, much less any evidence of discrimi-nation against union employees.The testimony of the alleged discriminatees, andothers, reveal that such assignments vary from one typeto the other, sometimes simultaneously mixed, duringeach and every workday. It also indicated that any im-balance in such assignments with respect to any particu-lar employee, or among various employees, might takeseveral days or sometimes several weeks before balanc-ing out.The testimony coming anywhere near proving possiblediscriminatory work assignments was that of RaymondMackey, former dispatcher, an over-the-road driver atthe time of the hearing. Mackey testified that while hewas still working as a dispatcher, sometime in October1977, Terminal Manager Dickerson instructed him toassign more "handloads" to Ernie Thomas. Mackey testi-fied:6 "Handloads" required the employee to load and unload freight byhand. "Skidloads" constitute freight which is loaded and unloaded byforklift or tow-motor vehicles. Obviously "handloads" call for morephysical exertion and are less desirable than operating a tow-motor.Mr. Dickerson told me that he heard that ErnieThomas had signed a card and would I give himhandloads.A. I said O.K.Q. Now, what did you do thereafter as to assign-ments of Ernie Thomas?A. I proceeded to give him handloads ...ap-proximately four or five days.When asked if Thomas ever complained about such as-signments, Mackey testified he did not. Mackey then tes-tified that Operations Manager McDaniels approachedhim later and said, ". ..to forget what they said, thatthey were wrong about Ernie Thomas." Mackey testifiedhe then "Proceeded to do a normal dispatch." Mackeywent on to explain the procedure he used in making suchassignments.Interestingly enough, Mackey, on cross-examination,testified that in the course of a week it was his best esti-mate that drivers would average spending about "half"of their time working handloads and skidloads. His testi-mony also reveals that the distribution of the types ofloads to drivers depends largely on the kind of freightbeing warehoused and transported at any given time;that in the case of pickups at other terminals it wasalmost impossible to determine whether such freightwould need to be handled by tow-motor or by hand.Mackey also testified that, except for this one occasioninvolving Thomas, he never intentionally tried to favorany driver with reference to dispatch assignments.As stated earlier, Mackey was a dispatcher at the timeof his conversations with Dickenson and McDaniels re-lating to Thomas' work assignments. Counsel for all par-ties agreed that the status of dispatchers had not been re-solved in the representation proceedings. Counsel for theGeneral Counsel announced that the "General Counsel ismaking no contention and we have not raised the issue."Counsel for the Union stated, "It is the union's conten-tion throughout that dispatchers are supervisors, but Idon't believe it is relevant to these proceedings." Thus,the supervisory or nonsupervisory status of dispatcherswere not litigated in this consolidated proceeding.Mackey, who was still employed by the Employer atthe time of the hearing, testified in a straightforward andconvincing manner, and I fully credit his testimony. Ifind that Dickenson and McDaniel made the statementsattributed to them by Mackey.As it is impossible to determine from this recordwhether Mackey, as a dispatcher, was, at the time suchstatements were made to him, either a supervisor or anemployee, no finding can be made of an independent vio-lation of Section 8(a)(1) of the Act.6Obviously, if Mackey was determined to be a rank-and-file employee, Dickenson's intimidating statementwould constitute a violation of the Act.6 Since a violation of Sec. 8(a)(3) has been found, it follows that a re-sidual violation of Sec. 8(a)(1) has been incurred161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere remains the question of whether the combinedstatements of Dickenson and McDaniels to Mackey toassign more onerous work to Thomas, and then, severaldays later, to again instruct Mackey to refrain from suchaction because the Employer had been mistaken aboutThomas's connection with the Union, constituted a viola-tion of Section 8(a)(3) of the Act.Although I have found the evidence in this record in-sufficient to sustain the complaint allegation that certainother known supporters of the Union, namely, Hester,Brown, Wiggington, Cotton, Walker, and Vest, weresubjected to more onerous working conditions, it is myopinion, and finding, that Mackey's credited testimonyestablishes that by instructing the then dispatcher toassign more onerous work to a suspected union activist,even for the short period 5 days, constitutes discrimina-tion with respect to an employee's condition of employ-ment in violation of Section 8(a)(3) of the Act. This is soeven though Thomas never complained about the oner-ous assignments and even if Thomas may not in facthave been interested or active in the Union.Several speeches were given by the Respondent-Em-ployer's supervisors to various groups of employees indifferent terminals shortly before the election. The Gen-eral Counsel makes no contention that any of the speech-es were coercive or violative of Section 8(a)(1) of theAct.The Union argues, in its brief, that a speech given byA. M. Price, vice president for labor relations, departedfrom the printed text on several occasions and in sodoing made remarks constituting threats of reprisalsshould the employees vote in favor of the Union.To support this contention the Union presented thetestimony of employees William Irby, Barron Ingraham,and Paul Davidson (former employee).The gist of their testimony is that during his speechPrice would occasionally look away from the printedmatter, gesticulate with his hands, during which times hemade remarks which the Union contends to be coercive.Some of their testimony merely tracts the substance ofthe written text, but where the testimony concernsPrice's alleged off-cuff remarks it is mutually inconsistentand contradictory. The manner of each of these wit-nesses lacked the required deliberation and thoughtful-ness to be convincing. When asked on cross-examinationif Price just came right out and said ". ..we're justgoing to fire people if the Union comes." Irby quicklyreplied, somewhat antagonistically, "Yes." I find this tes-timony to be unbelievable. Either Irby's recollection wasinaccurate or he was being entirely too careless in at-tempting to recall the truth of the matter. Price, an expe-rienced labor relations manager, would hardly havemade such a blatant and obviously unlawful statement. Icredit Price's denial in this respect and find this evidenceinsufficient to establish a violation of the Act.The conduct of Robert CecilCecil was prompted to the position of driver supervi-sor sometime in the summer of 1977. Included in his re-sponsibilities from about January 1977 is that of hazard-ous material supervisor. As Driver Supervisor Cecilwould ride with the various drivers ". ..to instructthem, and if they needed assistance, (he) would helpthem." "... to see that they knew how to handle thebills properly...." He admitted that on such occasionshe would engage in general conversation with the driv-ers, some of them former coworkers and friends.Cecil testified on direct examination that he learnedabout the union campaign involved in this proceedingsometime in October 1977; that there were drivers stillemployed that he knew when he was driving and beforehe became a supervisor; that after he became a supervi-sor he had conversations with individuals ". .about the(Union) campaign."Alton Cotton testified that after receiving a T-shirtfrom a union meeting sometime in July 1978 he wore thisshirt to work, and while waiting for a work assignmentin the drivers' room Cecil spoke to him from the dis-patch window commenting "I see they've won you over.Where did you get that shirt?" Cotton replied he had ob-tained the shirt at the union hall and that it was free.Cecil, according to Cotton, replied that it was far frombeing free, that Cotton was going to be surprised howmuch it was going cost him. Cecil then said to Cottonthat he had "waited kind of late in life to start workingall over, to start working the extra board again." Cottonthen replied "Well, Cecil, that's the way it goes. Some-times you get the bear and sometimes the bear gets you."Cecil admitted the conversation occurred but denied hesaid "I see they've won you over," but did admit he said"Where did you get that shirt?" In response to counsel'squestioning Cecil testified he knew he did not make theremark about Cotton being won over because he "...already knew that he was-or, you know, I thought thathe was in the union, because he came from a union carri-er." He did not explain why he asked Cotton where hegot the T-shirt with the Teamsters name emblazened onthe front of it.Cecil further admitted to commenting "Well, nothin'sfree" but said "We all laughed about it; even the peoplein the dispatch office laughed about it." Cecil denied hemade the remark about Cotton waiting until late in lifeto start over on the extra board. In this connection hefirst testified "I can't recall saying that," and then "Irecall that I didn't." I credit Cotton's testimony overCecil's denial and find that Cecil's statements to Cottonon this occasion constituted not only unlawful interroga-tion but also a threat of reprisal as well. I further findsuch conduct violative of Section 8(a)(l) of the Act.Charles Walker testified that sometime in January orFebruary 1978, on a return trip to the terminal and whileaccompanied by Cecil, that Cecil asked him what hethought about unions and if anyone had asked him tosign a union card. Walker told Cecil he had been ap-proached by a black employee but did not know his162 OVERNITE TRANSPORTATION COMPANYname. Cecil asked Walker "Do you think you can pointhim out when we walk back on the dock?" Walker saidhe possibly could. When they arrived at the terminaldock Cecil saw a black employee on the dock and askedWalker if that was the man. Walker said it was not. Cecilthen said to Walker ". ..if (he) ever heard anythingabout unions to let him know because we needed men onthe company's side ..." Walker also testified that Cecilstated to him in this conversation that "We know thepeople that signed the cards." I credit Walker's testimo-ny wherever it contradicts that of Cecil and find thatCecil's conduct on this occasion constitutes unlawful in-terrogation and also that it creats an impression of sur-veillance of the employees' union activities. I further findsuch conduct to be violative of Section 8(a)(1) of theAct.Lewis Wigginton testified Cecil accompanied him on atrip sometime in April 1978 and asked Wigginton if hehad a union card. Wigginton replied that he did andshowed the card to Cecil. Cecil then told Wigginton thatduring the last union campaign while he was a driver,that he had been a union supporter; that about 8 or 9other employees involved in supporting the union hadbeen fired and that all that saved him from being firedwas the intercession by his sister to Terminal ManagerDickenson, his sister being Dickenson's secretary at thetime. Cecil denied questioning Walker about the Unionand all of the remaining remarks attributed to him byWigginton. He admitted however that during this tripwith Wiggington the subject of the Union came up.Cecil testified Wigginton asked him if he knew he was inthe union. When Cecil replied "no" Wigginton proceed-ed to reveal his union authorization card. Cecil took thecard, examined it, and ". ..when we came up to thenext red light, I handed it back to him." Cecil testifiedhe did not recall anything else being said about theUnion during the remainder of the trip. I find Wigging-ton's testimony the more plausible and further find thatCecil's statements constitute unlawful interrogation inviolation of Section 8(a)(1) of the Act; further thatCecil's statements about employees who supported theunion in an earlier campaign being discharged constitutesan implied threat that current supporters of the Unionwould likely receive the same discipline. I find this im-plied threat to be violative of Section 8(a)(l) of the Act.Wigginton, testified that in this same conversation de-scribed above, Jerry Morris's name was mentioned andCecil told Wigginton that Morris had been fired becauseof his union activity and 4 or 5 other employees werescheduled to be fired for the same activity; further thatWigginton himself would be fired if higher managementdiscovered his interest or activity in the union campaign.I find such conduct to be a threat of reprisal to employ-ees who support the Union and that such conduct vio-lates Section 8(a)(l) of the Act.Robert Vest testified that a few days before the elec-tion Cecil approached him and stated to Vest that he didnot think Vest was "one of them." At the time Vest waswearing a Teamsters T-shirt. Cecil asked Vest what hewas going to do and where was he going to work if theUnion didn't win the election. Vest replied he was goingto continue working at Overnite. Cecil then said to Vest,". .. you really don't believe that, do you?" I findCecil's statements to Vest to be an implied threat of re-prisal in violation of Section 8(a)(1) of the Act.Employee Ronnie Brown testified regarding two con-versations with Cecil. The first conversation occurredsometime in July 1978, a few weeks before the election.Brown, at the time, was wearing a Teamsters T-shirt.Cecil remarked to Brown "they won you over last night,didn't they?" Brown made no reply. A few weeks later,but still before the election, Cecil asked Brown why hefelt the way he did about the Union. The General Coun-sel contends the Employer violated the Act by unlawful-ly interrogating Brown about his union sympathies. Ifind no threat of reprisal or promise of of benefit inCecil's remarks to Brown. Brown was wearing a Team-sters T-shirt at the time which clearly reflected his sup-port and sympathies for the Union. In these circum-stances, just to ask Brown why he felt as he did aboutthe Union merely invited Brown to further propagandizeon behalf of the union cause, as he was already doing bypublicly displaying his feelings in wearing the Teamstershirt. I therefore recommend this part of the case be dis-missed.Employee Russell Hester testified that sometime inJuly 1978, while he was wearing a Teamsters T-shirt atwork, Cecil told him if he took off the shirt something tothe effect his work would be made easier. Hester had al-ready complained about excessive handload assignmentsand took Cecil's comment to refer to this. He replied toCecil that the handloads were not hurting him and hewould continue to wear the union shirt. I find thisremark of Cecil's to Hester to constitute promise ofbenefit if Hester would abandon his support of the Unionand therefore a violation of Section 8(a)(1) of the Act.The Conduct of Alvie ClarkWalker testified that sometime in mid-February 1978,during a conversation with Clark, he was asked by Clarkof his assessment of the attitude of other employees to-wards the Union. Such probing interrogation is in viola-tion of Section 8(a)(1) of the Act.The General Counsel contends that sometime inMarch 1978, Clark engaged in surveillance of Wiggin-ton's activities. Wiggington testified he noticed Clark fol-lowing his truck on a particular day while he made sev-eral delivery stops. This evidence reveals nothing to indi-cate Clark was doing anything beyond the scope of hisduties as safety and personnel supervisor. The evidenceis insufficient to prove unlawful surveillance and I rec-ommend this portion of the complaint be dismissed.Hester, a driver still employed with the Employer atthe time of the hearing, testified that sometime in May1978, during a conversation with Clark about a hospital-ization claim, Clark stated that he had learned about hisinvolvement with the Union from another employee.Hester replied that he did not know what Clark wastalking about. The General Counsel contends Clark'sstatement to Hester amounts to implied surveillance ofHester's union activities. The evidence does not revealwhether the other employee's information to Clark wassolicited or volunteered. I find this one statement insuffi-163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcient to prove unlawful implied surveillance and recom-mend this allegation be dismissed.In a later conversation, sometime in mid-August 1978,Clark, according to Hester, approached him and askedHester to refrain from wearing a Teamsters T-shirt as a"personal favor." As the statement contained no threatof reprisal or promise of benefit I find the statementshort of an unfair labor practice.Former employee Goodman testified that Clark ap-proached him several times and asked if anyone hadspoken to him about the Union. Goodman replied "no"on each occasion. I find Clark's interrogation violative ofSection 8(a)(1) of the Act.The Conduct of Robert DarbyThe General Counsel contends that about mid-Decem-ber 1977, Darby singled out several drivers for safety ob-servation reports because of thin union activities. This in-cluded Wigginton and Morris, two alleged discrimina-tees, among a total six employees. All had attended aunion meeting the night before. The record doesn't showhow many other employees attended the meeting.Darby's report on Wigginton and Morris included a noteon the condition of their cab and the fact their trailerswere not properly chocked. Wigginton admitted havinga half full can of beverage in his cab. There is dubiousevidence by another employee having heard Wiggintonsay he would chock his trailer "again," implying perhapssomeone had unchocked the trailer before the inspection.Wigginton also testified that during the inspection hisUnion card fell into view of Darby who remarked that"the people that were for the Union was just going tohave to forget it." Darby, at the time in question, wasthe safety supervisor, and I find it unlikely that he wouldmake the remark in the manner attributed to him byWigginton. Even so, if he in fact made the remark, I findit ambiguous and lacking any threat of reprisal. There-fore I find the evidence insufficient to base a finding of aviolation of Section 8(a)(1) of the Act.The Conduct of Sidney ProdusHester testified that sometime in about mid-November1977 he overheard Probus remark to several employeesthat if the Union was voted in Overnite would close itsdoors and route the freight around Louisville. I creditHester's testimony over Probus' denial and find suchremark to contain a threat of reprisal towards employeeswho might support the Union, and therefore in violationof Section 8(a)(l) of the Act.The Conduct of W. A. JohnsonOtha Jones, a long time employee with Overnite, andstill employed there at the time of the hearing, testifiedJohnson, an admitted supervisor, called Jones into hisoffice sometime in the latter part of May 1978 and saidto Jones that he had heard an employee named Joneshad attended a union meeting and he hoped it was notOtha. Jones replied there were other employees at theterminal named Jones. Johnson then asked "which"Jones. Jones answered he could not recall the employee'sfirst name. Jones testified in a straightforward manner,and I credit his testimony concerning this conversation. Ifind such interrogation to be violative of Section 8(a)(l)of the Act. However, contrary to the General Counsel'scontention, I do not find this remark as implying unlaw-ful surveillance.The Conduct of Wesley MoodyThe General Counsel alleges Supervisor Moody,during December 1977, threatened to discharge ThomasToombs because of his activities on behalf of the Team-sters. Toombs testified that his conversation with Moodyoccurred on the loading dock at the Richmond terminal;that Moody said to him "If I were you, I wouldn't talkabout the Teamsters around here or even mention theunion, that if the company wanted to fire someone, all itneeded to do was to follow the employee and wait forhim to make enough mistakes to build a case against him.I credit Toombs' testimony over Moody's categoricaldenial the conversation ever occurred. I find the state-ments of Moody to be a clear threat of reprisal in viola-tion of Section 8(a)(1) of the Act.The Conduct of Gayle DeanThe complaint alleges and the General Counsel con-tends that former Personnel Director Dean, sometime inOctober 1977, told employee Donald Dietrich that in aformer union campaign at the Employee's Louisville ter-minal employees who were known to have signed unioncards were fired. Dietrich so testified without contradic-tion, and further testified Dean told him to let him knowthe names of employees who were active in the currentunion campaign. I find such conduct clearly violative ofSection 8(a)(1) of the Act.Former employees John Smith and Fred Richardsontestified that on the occasion of wearing their Teamstershirts to work sometime in July 1978, Terminal ManagerMelton asked them where they got the shirts; asked whythey were wearing them; and then mentioned the namesof two other employees and asked Smith and Richardsonif they had received the shirts from these other employ-ees. I find such testimony to be implausible. The Team-ster name appeared in large letters on the shirts. To askwhere the employees got the shirts or why they werewearing them in the face of the obvious seems too im-plausible for belief. Melton admitted making a commentabout the shirts saying to Smith, somewhat in jest, "thatthe shirt he was wearing looked mighty becoming...." I find this evidence insufficient to establish anunfair labor practice or objectionable preelection con-duct.Robert Vest, a former employee, testified that when hewas first interviewed by Terminal Manager Dickenson inFebruary 1978 he was asked by Dickenson how he feltabout the union. He further testified that after he startedwearing a Teamster shirt before the election he beganbeing assigned more handload than normally. I findmuch of Vest's testimony selfcontradictory and unreli-able. For example, on cross-examination he was asked:Q. Before you started wearing your (Teamsters)shirt, how much of your work was handloads?164 OVERNITE TRANSPORTATION COMPANYA. I have no way of telling you that.Implausibly, he testified that after he started wearingthe Teamster shirt all of his assignments were handloads.This is in contradiction to documentary evidence in therecord. Dickenson testified he knew about Vest's unionaffiliation from his application showing prior employ-ment with a union carrier. I credit Dickenson's testimonythat he did not ask Vest how he felt about the Unionduring the employment interview. I find the evidence inthis respect insufficient to establish a violation of the Actor objectionable conduct affecting the election.The General Counsel presented testimony of formeremployees Roy Crist, Dean Howlett, Terry Smith, andRobert Ingle. All testified that at the time they werehired Personnel Director Lee asked them how they feltabout the union. Smith testified that just before the elec-tion, Terminal Manager Nolley approached him andasked "Are you going to vote for the Company?" Smithreplied he did not know. Nolley responded with theremark, according to Smith, "Well, you better have yourpayment paid up on your truck or you'll be gone byTuesday." Ingle testified, in addition to Lee's interroga-tion about how he felt about unions, that on an occasionwhen he was wearing his Teamster shirt, supervisor Ad-dington approached him and remarked ". ..he seen I'dmade up my mind, and if the Union didn't get in that I'dbe sorry."All four of the above witnesses had been discharged,filed charges with the Board, and all such charges hadbeen dismissed. All four testified in an unconvincingmanner. Ingle's oral testimony was inconsistent with hisprehearing affidavit. In his affidavit there is no mentionof Lee's interrogation about his feeling towards unions. Ifind this testimony too unreliable to base a finding of aviolation of the Act or of objectionable preelection con-duct.The Objections to the ElectionInasmuch as I have found that Respondent-Employerengaged in substantial unfair labor practices between thedate of the filing of the petition in 5-RC-10487 on May23, 1978, and the election on August 2, 3, and 4, 1978,including violations of Section 8(a)(3) and (1) of the Act,I find such unfair labor practices interfered with the em-ployees' free and uncoerced exercise of their right tovote as they chose in the election.7I further find that the unfair labor practices prior tothe election may be considered insofar as they lend"meaning and dimemsion to related postelection con-duct."8Moreover the Board has, under certain circumstances,considered unfair labor practices both before, during andafter the critical period. Willis Shaw Frozen Express, Inc.209 NLRB 267 (1974), and it is within the province ofthe Board to set aside an election in order to protect thebasic values of the Act, even though all the objection-able conduct occurred before the petition was filed.7 Dal-Tex Optical Company Inc., 137 NLRB 1782, 1786 (1962).I M & W Marine Ways Inc., 165 NLRB 191 (1967); Stevenson Equip-ment Company, 174 NLRB 865, 866, fn. 1 (1969); Warren W. Parker, d/b/a Parke Coal Company, 129 NLRB 546.Baker Machine and Gear, Inc., 220 NLRB 194, 207(1975).Generally, it is the normal policy of the Board todirect a new election whenever an unfair labor practiceoccurs during the critical period since "conduct violativeof Section 8(a)(1) is, fortiori, conduct which interfereswith the exercise of a free and untrammeled choice in anelection." (Dal-Tex).The Board stated in Super Thrift Markets, Inc. t/aEnola Super Thrift, 233 NLRB 409 (1977):The only recognized exception to this policy (enun-ciated in Dal-Tex) is where the violations are suchthat it is virtually impossible to conclude that theycould have affected the results of the election. Thisdetermination is based, inter alia, on the number ofviolations, their severity, the extent of dissemina-tion, the size of the unit, and other relevant factors.In Super Thrift the bargaining unit included some 24employees, 2 of whom were subjected to statements vio-lative of Section 8(a)(1). The Board concluded the elec-tion should be set aside although coercive statementswere directed to only 2 employees in a unit of 24.It is true that, in the subject case, most of the coerciveinterrogations and threats occurred prior to the criticalpreelection period. However, two of the four dischargesfound to be unlawful occurred within the critical period.An unlawful discharge is certainly one of the most seri-ous of unfair labor practices, and if it occurs within thecritical preelection period it is most likely to have moreserious impact on the results of an election that it wouldotherwise.I have taken into account that most of the objection-able conduct, including the four unlawful discharges, oc-curred at only about a half dozen of the Respondent-Em-ployer's some 60 odd terminals, involving a bargainingunit of some approximately 4700 employees. However, Ihave also considered the fact that the Stipulation of Con-sent Election provided an agreed upon systemwide bar-gaining unit. It must be presumed from this that there isconsiderable interchange and intermingling of employees,especially the over-the-road drivers, among the variousterminals. As the Board said in Super Thrift it has ". ..long held that statements made during election cam-paigns (certainly the fact of discharged employees) canreasonably be expected to have been disseminated anddiscussed among the employees."9Based on all of the above considerations I recommendthat the objections to the election be sustained and theelection set aside, and that a new election be held at atime the Regional Director for Region 5 of the Boardfinds appropriate.CONCLUSIONS OF LAW1. Respondent is an employer within Section 2(6) and(7) of the Act.2. The Union is a labor organization within Section2(5) of the Act.9 See, e.g., Standard Knitting Mills. Inc., 172 NLRB 1122 (1968).165 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondent violated Section 8(a)(1) of the Act bycoercively interrogating employees concerning unionmatters; threatening shutdown and rerouting of freightfor union reasons; threatening discharge, and other eco-nomic reprisals for union activities; conveying the im-pression of surveillance of union activities; soliciting em-ployees to report on the union activities of other employ-ees; and telling employees that those employees who en-gaged in union activities during a prior union campaignhad been discharged for their union activities.4. Respondent violated Section 8(a)(3) and (1) of theAct by discharging employees Toombs, Wiggington,Walker, and Morris because of their interest and/or ac-tivity in the Union5. Respondent violated Section 8(a)(4) and (1) of theAct by its denial of vacation pay to employee Motes.6. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.7. Respondent did not violate the Act by dischargingemployees Cox, Allen, Cotton, Brown, Enix, DeBoard,Pirkey, Adkins, Hoover, Darr, and Gause.8. Respondent did not violate the Act by allegedlygiving discriminatory reprimands or placing disciplinarymemoranda in the personnel files of employees Barrettand Jones.9. Objections 1, 3, 4, 5, 6, 7 and 8 are established inCase 5-RC-10487 and such conduct by Respondent(Employer in the representation case) warrants settingaside the election of August 2, 3, and 4, 1978.THE REMEDYHaving found that Respondent-Employer has engagedin unfair labor practices violative of Section 8(a)(3) and(1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act, including the postingof the appropriate notice to Employees.The recommended Order will require Respondent-Em-ployer to offer reemployment to employees Toombs,Wiggington, Walker, and Morris to their former jobs, orif such jobs are no longer available, to substantiallyequivalent jobs, and to make them whole for any loss ofearnings they may have suffered as a result of their dis-charge.Backpay computations are to be made in accordancewith F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB N651 (1977).Upon the foregoing findings, conclusions, and theentire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 0The Respondent, Overnite Transportation CompanyRichmond, Virginia, its officers, agents, successors, andassigns, shall:10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the Natonal Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.1. Cease and desist from:(a) Coercively interrogating employees concerningunion matters or organizational activities.b) Threatening to close certain facilities and reroutefreight around certain of our terminals.(c) Threatening discharge, and other economic repri-sals, because of your union activities.(d) Conveying the impression of surveillance of em-ployees' union activities.(e) Telling you that employees who engaged in unionactivities in a prior union campaign at our company hadbeen discharged for such activities.(f) Threatening, and/or denying, employees their vaca-tion pay because they express an intention to file, or file,unfair labor practice charges with the National LaborRelations Board.(g) Threatening to make, and/or making, more oner-ous work tasks to employees because of their interest oractivity in the Teamsters Union, or any other labor orga-nization.(h) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder the Act.2. Take the following affirmative action:(a) Offer reinstatement to Thomas M. Toombs, LewisWiggington, Charles Walker, and Jerry Morris to theirformer jobs or, if their jobs no longer exist, to substan-tially equivalent jobs, without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of earnings they may have suffered as a result ofthe discrimination against them.Backpay computations regarding all discriminatees areto be made in accord with F. W. Woolworth, Company,supra and Florida Steel Corporation, supra.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its freight terminals systemwide, copies ofthe attached notice marked "Appendix,"' and mail acopy thereof to each of its employees. Copies of saidnotice, on forms provided by the Regional Director forRegion 5 shall be posted by it immediately upon receiptthereof, and be maintained for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IL In the event the Order is enforced by a Judgment of the UnitedStates court of Appeals, the words in- the notice reading"Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."166 OVERNITE TRANSPORTATION COMPANYIT IS FURTHER RECOMMENDED that the election ofAugust 2, 3, and 4, 1978, in Case 5-RC-10487 be setaside and that the matter be remanded to the RegionalDirector for Region 5 for the purpose of conducting an-other election when he deems that the circumstancespermit the free choice of a bargaining representative.167